TABLE OF CONTENTS

EXHIBIT 10.1
 
EXECUTION COPY
 
CREDIT AGREEMENT
(Senior Capital Markets Bridge Facility)
 
among
 
GEORGIA-PACIFIC CORPORATION,
 
THE LENDERS NAMED HEREIN,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
and
 
BANC OF AMERICA SECURITIES LLC
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Syndication Agents
and
as Joint Lead Arrangers and Book Managers
 
$650,000,000
 
Dated as of August 16, 2002
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
  
1
 
1.01
  
Certain Defined Terms
  
1
1.02
  
Computation of Time Periods
  
17
1.03
  
Accounting Matters
  
18
1.04
  
Other Interpretative Provisions
  
18
 
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
  
18
 
2.01
  
Loans
  
18
2.02
  
Procedure for the Borrowing
  
18
2.03
  
Evidence of Indebtedness
  
19
2.04
  
Repayment
  
20
2.05
  
Optional Prepayments
  
20
2.06
  
Mandatory Prepayments
  
20
2.07
  
Interest
  
21
2.08
  
Default Interest
  
21
2.09
  
Continuation and Conversion Elections for Loans
  
22
2.10
  
Computation of Interest and Fees
  
23
 
ARTICLE III FEES; PAYMENTS; TAXES
  
23
 
3.01
  
Fees
  
23
3.02
  
Payments Generally
  
24
3.03
  
Payments by the Lenders
  
24
3.04
  
Taxes
  
25
3.05
  
Sharing of Payments, Etc.
  
29
 
ARTICLE IV CHANGES IN CIRCUMSTANCES; ETC.
  
30
 
4.01
  
Offshore Rate Protection
  
30
4.02
  
Additional Interest on Offshore Rate Loans
  
30
4.03
  
Increased Costs
  
30
4.04
  
Illegality
  
31
4.05
  
Capital Adequacy
  
31
4.06
  
Funding Losses
  
31
4.07
  
Funding; Certificates of Lenders
  
32
4.08
  
Change of Lending Office; Limitation on Increased Costs
  
32
4.09
  
Replacement of Lenders
  
33
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
  
33
 
5.01
  
Corporate Existence; Compliance with Law
  
33
5.02
  
Corporate Power; Authorization
  
34
5.03
  
Enforceable Obligations
  
34
5.04
  
Taxes
  
34

 



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
5.05
  
Financial Matters
  
35
5.06
  
Litigation
  
35
5.07
  
Subsidiaries
  
35
5.08
  
Liens
  
36
5.09
  
No Burdensome Restrictions; No Defaults
  
36
5.10
  
Investment Company Act; Public Utility Holding Company Act. 37
  
36
5.11
  
Margin Regulations
  
36
5.12
  
Environmental Matters
  
36
5.13
  
Labor Matters
  
38
5.14
  
ERISA Plans
  
38
5.15
  
Swap Obligations
  
38
5.16
  
Full Disclosure
  
38
 
ARTICLE VI CONDITIONS PRECEDENT
  
39
 
6.01
  
Conditions Precedent to the First Loan
  
39
6.02
  
Additional Conditions Precedent to the Loans
  
40
6.03
  
Conditions Precedent to Each Conversion and Continuation
  
40
 
ARTICLE VII AFFIRMATIVE COVENANTS
  
41
 
7.01
  
Application of Proceeds
  
41
7.02
  
Compliance with Laws, Etc.
  
41
7.03
  
Payment of Taxes, Etc.
  
41
7.04
  
Maintenance of Insurance
  
41
7.05
  
Preservation of Corporate Existence, Etc.
  
42
7.06
  
Access
  
42
7.07
  
Keeping of Books
  
42
7.08
  
Maintenance of Properties, Etc.
  
42
7.09
  
Financial Statements
  
42
7.10
  
Reporting Requirements
  
43
7.11
  
ERISA Plans
  
44
7.12
  
Environmental Compliance; Notice
  
44
7.13
  
New Subsidiaries
  
44
7.14
  
Favorable Covenants
  
44
7.15
  
Existing Multi-Year Revolver
  
45
 
ARTICLE VIII NEGATIVE COVENANTS
  
45
 
8.01
  
Liens, Etc.
  
45
8.02
  
Sale–Leaseback Transactions
  
47
8.03
  
Mergers, Etc.
  
48
8.04
  
Transactions with Affiliates
  
48
8.05
  
Accounting Changes
  
50
8.06
  
Margin Regulations
  
50
8.07
  
Negative Pledges, Etc.
  
50
8.08
  
Leverage Ratio
  
50
8.09
  
Minimum Net Worth
  
50
8.10
  
Interest Coverage Ratio
  
50

 



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.11
  
Indebtedness
  
50
8.12
  
Existing Multi-Year Revolver
  
50
8.13
  
Unisource Parent
  
50
 
ARTICLE IX EVENTS OF DEFAULT
  
51
 
9.01
  
Events of Default
  
51
9.02
  
Remedies
  
53
 
ARTICLE X ADMINISTRATIVE AGENT
  
54
 
10.01
  
Appointment and Authorization of Administrative Agent
  
54
10.02
  
Delegation of Duties
  
54
10.03
  
Liability of Administrative Agent
  
54
10.04
  
Reliance by Administrative Agent
  
55
10.05
  
Notice of Default
  
55
10.06
  
Credit Decision; Disclosure of Information by Administrative Agent
  
55
10.07
  
Indemnification of Administrative Agent
  
56
10.08
  
Administrative Agent in its Individual Capacity
  
56
10.09
  
Successor Administrative Agent
  
57
10.10
  
Administrative Agent May File Proofs of Claim
  
57
10.11
  
Other Agents; Arrangers and Managers
  
58
10.12
  
Release from Subsidiary Guaranty
  
58
 
ARTICLE XI MISCELLANEOUS
  
58
 
11.01
  
Amendments, Etc.
  
58
11.02
  
Notices and Other Communications; Facsimile Copies
  
59
11.03
  
No Waiver; Cumulative Remedies
  
60
11.04
  
Attorney Costs, Expenses and Taxes
  
61
11.05
  
Indemnification by the Company
  
61
11.06
  
Payments Set Aside
  
62
11.07
  
Successors and Assigns
  
63
11.08
  
Confidentiality
  
65
11.09
  
Set-off
  
66
11.10
  
Interest Rate Limitation
  
67
11.11
  
Counterparts
  
67
11.12
  
Integration
  
67
11.13
  
Survival of Representations and Warranties
  
67
11.14
  
Severability
  
67
11.15
  
Governing Law
  
68
11.16
  
Waiver of Right to Trial by Jury
  
68
11.17
  
Entire Agreement
  
68



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULES
 
Schedule

--------------------------------------------------------------------------------

  
Description

--------------------------------------------------------------------------------

1.01(A)
  
Commitments; Commitment Percentages
1.01(B)
  
Principal Subsidiaries
5.02(d)
  
Corporate Power; Authorizations
5.07
  
Subsidiaries of the Company
5.12
  
Environmental Matters
5.13
  
Labor Matters
5.14
  
ERISA
8.01
  
Existing Liens
11.02
  
Administrative Agent’s Office; Lending Offices; Addresses for Notices

 
EXHIBITS
 
Exhibit

--------------------------------------------------------------------------------

  
Description

--------------------------------------------------------------------------------

2.02(a)
  
Form of Notice of Borrowing
2.03(b)
  
Form of Promissory Note
2.09(b)
  
Form of Notice of Conversion/Continuation
6.01(c)
  
Form of Subsidiary Guaranty
6.01(d)
  
Form of Opinion of Counsel for the Company
6.01(e)
  
Form of Contribution Agreement
6.02(d)
  
Form of Officer’s Closing Certificate
7.09(c)
  
Form of Compliance Certificate
7.13(a)
  
Form of Supplement
11.08(b)
  
Form of Assignment and Assumption Agreement



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT
(Senior Capital Markets Bridge Facility)
 
This CREDIT AGREEMENT (Senior Capital Markets Bridge Facility) is dated and
entered into as of August 16, 2002, among GEORGIA-PACIFIC CORPORATION, a Georgia
corporation (the “Company”), the various LENDERS that are, or may from time to
time become, party hereto (the “Lenders”) and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and BANC OF AMERICA SECURITIES LLC and GOLDMAN SACHS CREDIT PARTNERS
L.P., as Co-Syndication Agents.
 
WHEREAS, the Company, certain lenders and the Administrative Agent are party to
the Credit Agreement, dated as of November 3, 2000, as amended (the “2000 Bridge
Credit Agreement”);
 
WHEREAS, the Company desires to enter into a new credit facility and, as a
condition precedent to borrowing any loans under this new credit facility,
intends to repay all loans and other amounts outstanding and owing under the
2000 Bridge Credit Agreement with the proceeds of loans to be made under this
new credit facility, and terminate the commitments under the 2000 Bridge Credit
Agreement; and
 
WHEREAS, the Company has obtained commitments from the Lenders, pursuant to
which the Lenders are willing to make loans to the Company in a maximum
aggregate principal amount not to exceed $650,000,000, on the terms and subject
to the conditions set forth herein;
 
NOW THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01    Certain Defined Terms.    As used in this Agreement and in any Schedules
and Exhibits to this Agreement, the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Adjusted Net Worth” means, at any date, an amount equal to the sum of (a) the
Net Worth at such date plus (b) the Goodwill Amount, if any.
 
“Affiliate” means, with respect to any Person, any Subsidiary of such Person and
any other Person which, directly or indirectly, controls, or is controlled by,
or is under common control with, such Person (excluding any trustee under, or
any committee with responsibility for administering, any Plan). A Person shall
be deemed to control another Person if such Person possesses, directly or
indirectly, the power:
 
(a)    to vote 10% or more of the securities having ordinary voting power for
the election of directors of such other Person; or



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)    to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address as the
Administrative Agent may from time to time specify.
 
“Agent-Related Persons” means, collectively, the Administrative Agent, the
Arrangers and the Co-Syndication Agents, together with their respective
Affiliates (other than any such Affiliate acting in its capacity as a Lender),
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.
 
“Aggregate Commitments” means the aggregate amount of the Commitments of all the
Lenders as in effect from time to time.
 
“Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.
 
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Alternate Base Rate Loan” means any Loan that bears interest at a rate
determined with reference to the Alternate Base Rate.
 
“Applicable Margin” shall mean as follows:
 
(a)    in the case of Offshore Rate Loans:
 
(i)   for the period from and including the date of the initial extension of
credit by the Lenders hereunder to but excluding December 16, 2002, 3.00% per
annum;
 
(ii)  for the period from and including December 16, 2002 to but excluding
February 16, 2003, 4.00% per annum; and
 
(iii) from and including February 16, 2003, and thereafter, 5.00% per annum; and



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)    in the case of Alternate Base Rate Loans:
 
(i)   for the period from and including the date of the date of the initial
extension of credit by the Lenders hereunder to but excluding December 16, 2002,
2.00% per annum;
 
(ii)  for the period from and including December 16, 2002 to but excluding
February 16, 2003, 3.00% per annum; and
 
(iii) from and including February 16, 2003, and thereafter, 4.00% per annum.
 
“Approved Fund” has the meaning specified in Section 11.07(g).
 
“Arrangers” means, collectively, Banc of America Securities LLC and Goldman
Sachs Credit Partners L.P. in their respective capacities as joint lead
arrangers and book managers.
 
“Asset Disposition” has the meaning specified in Section 2.06(b).
 
“Asset Sales” means any sale or disposition of assets or series of related sales
or dispositions of assets by the Company or any Subsidiary (other than the sale
of inventory in the ordinary course of business).
 
“Assignee” means any Person which becomes a party to this Agreement pursuant to
Section 11.08.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.07(b).
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel legal services, and,
without duplication, the allocated cost of internal legal services and all
expenses and disbursements of internal counsel.
 
“Bank of America” means Bank of America, N.A., a national banking association,
and its successors by merger and permitted assigns.
 
“Borrowing” means an extension of credit hereunder consisting of Loans of the
same type made pursuant to Section 2.01 by the Lenders ratably according to
their respective Commitment Percentages.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York or San Francisco, California are
authorized or required by law to close, and if the applicable Business Day
relates to any Offshore Rate Loan, any such day on which dealings are carried on
in the London interbank market.
 
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
 
“Closing Date” means August 16, 2002.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means for each Lender, as the context may require, (a) the amount
set forth on Schedule 1.01(A) opposite the name of such Lender under the heading
“Commitments” or as otherwise set forth in any Assignment and Assumption, as
such amount may be reduced as a result of one or more Assignments and
Assumptions pursuant to Section 11.07; or (b) the obligation of such Lender to
extend credit to the Company hereunder in the amount specified in the
immediately preceding clause (a).
 
“Commitment Letter” means the commitment letter agreement, dated August 13,
2002, between the Company, Bank of America, Banc of America Securities LLC and
Goldman Sachs Credit Partners L.P., as amended, regarding the senior capital
markets credit facility evidenced by this Agreement.
 
“Commitment Percentage” means, as to any Lender at any time, the percentage of
the Aggregate Commitments represented by such Lender’s Commitment at such time,
as set forth on Schedule 1.01(A), as such percentage may be modified from time
to time in accordance with one or more Assignments and Assumptions delivered
hereunder pursuant to Section 11.07.
 
“Company” has the meaning specified in the introduction to this Agreement.
 
“Compliance Certificate” has the meaning specified in Section 7.09(c).
 
“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument to which such Person is a
party or by which it or any of its property is subject.
 
“Contribution Agreement (Senior Capital Markets Bridge Facility)” means the
Contribution Agreement (Senior Capital Markets Bridge Facility), dated as of the
date hereof, between the Company and each of its Subsidiaries now or hereafter
parties to the Subsidiary Guaranty (Senior Capital Markets Bridge Facility), as
amended from time to time and as supplemented from time to time by a supplement
in the form of Exhibit 7.13(a) and executed and delivered by a Subsidiary of the
Company party thereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.
 
“Co-Syndication Agents” means, collectively, Banc of America Securities LLC and
Goldman Sachs Capital Partners L.P. in their respective capacities as
co-syndication agents.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Debt Rating” means, on any date, the rating of the Company’s senior unsecured
long-term Indebtedness, as most recently publicly announced by Moody’s and S&P.
 
“Default” means any event or condition which, with the giving of notice or the
lapse of time, or both, would become an Event of Default.
 
“Defaulting Lender” means any Lender that has failed to fund any portion of the
Loans, required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
 
“Default Rate” has the meaning specified in Section 2.08.
 
“Dollar” and “$” mean lawful money of the United States of America.
 
“EBITDA” means, as of the end of any Measurement Period, the sum of the
following, calculated for the Company and its Subsidiaries on a consolidated
basis: (a) net income (or net loss) for such period, plus (b) all amounts
treated as expenses for depreciation, interest and the non-cash amortization of
intangibles of any kind to the extent included in the determination of such net
income (or loss), plus (c) cost of timber sold by North American Timber Corp.
(as long as consolidated with the Company and to the extent it represents
depletion) to the extent included in the determination of such net income (or
loss), plus (d) all accrued taxes on or measured by income to the extent
included in the determination of such net income (or loss); provided, however,
that net income (or loss) shall be computed for these purposes without giving
effect to extraordinary cash gains or non-recurring, non-cash items.
 
“Effective Amount” means with respect to any Loans on any date the aggregate
outstanding principal amount thereof after giving effect to any Borrowing and
prepayments or repayments of Loans occurring on such date.
 
“Eligible Assignee” has the meaning specified in Section 11.07(g).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, together with
the regulations thereunder.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Existing Multi-Year Revolver” means the Credit Agreement (Multi-Year Revolving
Credit Facility), dated as of November 3, 2000, as amended from time to time,
among the Company, the lenders parties thereto, Merrill Lynch Capital
Corporation and Morgan Stanley Senior Funding, Inc., as co-syndication agents,
and Bank of America, as the administrative agent for such lenders.
 
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective).” If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotations”) for such
day under the caption “Federal Funds Effective Rate”.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” means the fee letter agreement, dated August 13, 2002, between the
Company, Bank of America, Banc of America Securities LLC and Goldman Sachs
Credit Partners L.P. regarding the payment of certain fees.
 
“Form W-8” has the meaning specified in Section 3.04(g)(i)(A).
 
“Form W-BEN” has the meaning specified in Section 3.04(g)(i)(B).
 
“Form W-8ECI” has the meaning specified in Section 3.04(g)(i)(A).



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Fund” has the meaning specified in Section 11.07(g).
 
“Funded Indebtedness” means, for any day, the sum of (a) all Indebtedness for
Borrowed Money of the Company and its consolidated Subsidiaries outstanding on
such day plus (b) the aggregate capital invested as of such day by Persons other
than the Company and its consolidated Subsidiaries in receivables and other
accounts sold to such Persons by the Company and its consolidated Subsidiaries,
excluding receivables and other accounts sold in connection with the sale of a
business or the sale of the assets and/or operations generating such receivables
and other accounts.
 
“GAAP” means, as of any date of determination, generally accepted accounting
principles set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) or in such other statements by such other entity as may
be in general use by significant segments of the accounting profession.
 
“Goodwill Amount” means, as of the date of determination of the Net Worth, if
such Net Worth has been reduced as a result of (a) any write-offs of goodwill
attributable to any assets of the Company or any of its Subsidiaries or (b) any
loss incurred by the Company or any of its Subsidiaries in connection with Asset
Sales by the Company or any of its Subsidiaries that is attributable to
goodwill, an amount (but not to exceed $349,000,000 in the aggregate) equal to
the sum of (without duplication) (i) the aggregate amount of such write-offs of
goodwill attributable to such assets of the Company and its Subsidiaries plus
(ii) the aggregate amount of that portion of the loss of the value of the assets
sold or disposed of in connection with such Asset Sales by the Company and its
Subsidiaries that constitutes goodwill.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantors” means, collectively, the Subsidiaries of the Company that are a
party to the Subsidiary Guaranty (Senior Capital Markets Bridge Facility).
 
“Hazardous Material” means:
 
(a)    any “hazardous substance”, as defined by CERCLA;
 
(b)    any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to time;
 
(c)    any petroleum product; or
 
(d)    any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance within the meaning of any other applicable federal, state
or local law, regulation, ordinance, or requirement (including consent decrees
and administrative orders) relating to or imposing liability or standards of
conduct concerning any



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hazardous, toxic or dangerous waste, substance or material, all as amended or
hereafter amended.
 
“Indebtedness” of any Person means, without duplication, the consolidated
Indebtedness for Borrowed Money of such Person and guaranties of indebtedness of
others provided by such Person, all as determined in accordance with GAAP
consistent with the accounting principles applied in the preparation of the
financial statements referred to in Section 5.05(a).
 
“Indebtedness for Borrowed Money” of any Person means, without duplication,
 
(a)    all indebtedness of such Person for borrowed money, excluding all
indebtedness or obligations of the Company arising under the Premium Equity
Participating Security Units, whether or not treated as indebtedness under GAAP;
provided, however, all indebtedness of the Company arising under the PEPS Senior
Deferrable Notes shall be included in the definition of “Indebtedness for
Borrowed Money”;
 
(b)    all obligations of such Person issued or assumed as the deferred purchase
price of property or services other than bank overdrafts and trade accounts
payable arising in the ordinary course of business consistent with past
practices;
 
(c)    all obligations of such Person evidenced by notes, bonds, debentures,
commercial paper or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
 
(d)    all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or creditor under
such agreement in the event of default are limited to repossession or sale of
such property);
 
(e)    all rental obligations of such Person under leases capitalized under GAAP
as disclosed in the financial statements delivered pursuant to Section 7.09; and
 
(f)    all indebtedness of such Person or of others referred to in paragraphs
(a) through (e) above secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness.
 
“Indemnified Party” has the meaning specified in Section 11.05(a).
 
“Indemnified Liabilities” has the meaning specified in Section 11.05(a).
 
“Interest Charges” means, for any period, for the Company and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, fees,
charges and related expenses of the Company and its Subsidiaries, determined on
a consolidated basis, in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b)



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
the portion of rent expense of the Company and its Subsidiaries, determined on a
consolidated basis, with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the Measurement Period ending on such date to (b) Interest
Charges for the Measurement Period ending on such date.
 
“Interest Payment Date” means (a) with respect to any Offshore Rate Loan, the
last day of each Interest Period applicable to such Offshore Rate Loan, each
date such Loan is repaid, prepaid, Continued or Converted, and the Maturity
Date, and, with respect to any Interest Period of six months’ duration, the date
which falls three months after the beginning of such Interest Period, and (b)
with respect to any Alternate Base Rate, the last Business Day of each calendar
quarter, each date such Alternate Base Rate Loan is Converted into an Offshore
Rate Loan, and the Maturity Date.
 
“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Business Day such Offshore Rate Loan is disbursed, Continued or Converted
into such Offshore Rate Loan, and ending on the date one, two, three or six
months thereafter as selected by the Company in its Notice of Borrowing or
Notice of Conversion/Continuation; provided, that:
 
(a)    in the case of the Continuation of an Offshore Rate Loan pursuant to
Section 2.09, the Interest Period applicable after the Continuation of such Loan
shall commence on the last day of the preceding Interest Period;
 
(b)    if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
 
(c)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(d)    no Interest Period for any Offshore Rate Loan shall extend beyond the
Maturity Date.
 
“Investments” means all investments, whether by purchase or other acquisition of
stock or other securities or equity interests, or indebtedness, or by loan,
advance, transfer of property, capital contribution or otherwise.
 
“Investments in Unrestricted Subsidiaries” means Investments made by the Company
or by any Restricted Subsidiary in Unrestricted Subsidiaries, net of Investments
made by Unrestricted Subsidiaries in the Company or any Restricted Subsidiary.
If any corporation which becomes a Restricted Subsidiary after the date of this
Agreement shall, at the time it becomes a Restricted Subsidiary, have any
Investments in an Unrestricted Subsidiary, such Investments



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
shall be deemed to be Investments made by the Company in such Unrestricted
Subsidiary at the time such corporation becomes a Restricted Subsidiary, in the
amount at which such Investments are then carried on the books of such
corporation. If any corporation shall become an Unrestricted Subsidiary after
the date of this Agreement, the Investments of the Company and its Restricted
Subsidiaries in such corporation shall be deemed to be Investments made at the
time such corporation becomes an Unrestricted Subsidiary, in the amount at which
such Investments are then carried on the books of the Company and its Restricted
Subsidiaries.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introduction to this Agreement and
includes each Lender listed on the signature pages hereof and each Assignee.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Domestic Lending Office” or “Offshore Rate Lending
Office”, as the case may be, opposite its name on Schedule 11.02 or in the
applicable Assignment and Assumption, or such other office or offices of such
Lender as such Lender may from time to time specify to the Company and the
Administrative Agent.
 
“Leverage Ratio” means, as of any date of determination, a quotient, expressed
as a percentage, the numerator of which shall be the aggregate amount of all
Total Debt of the Company and its Subsidiaries on a consolidated basis as of
such date and the denominator of which shall be the sum of (a) Adjusted Net
Worth of the Company and its Subsidiaries on a consolidated basis as of such
date plus (b) the aggregate amount of all Total Debt of the Company and its
Subsidiaries on a consolidated basis as of such date.
 
“Lien” means any mortgage, security interest, pledge or lien.
 
“Loan” means a loan by a Lender to the Company pursuant to Section 2.01 and may
be in the form of a Offshore Rate Loan or a Alternate Base Rate Loan, each of
which shall be a “type” of Loan.
 
“Loan Documents” means this Agreement, the Subsidiary Guaranty (Senior Capital
Markets Bridge Facility), the Contribution Agreement (Senior Capital Markets
Bridge Facility), and any Note.
 
“Loan Parties” means, collectively, the Company, the Guarantors and each other
Person (other than the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Lenders) who is a party to a Loan Document (each, a “Loan
Party”).
 
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
governmental investigation or proceeding), whether singly or in conjunction with
any other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition, operations, business or
properties of the Company and its Subsidiaries taken as a whole or (b) the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
 
“Maturity Date” means August 16, 2003.
 
“Maximum Rate” has the meaning specified in Section 11.10.
 
“Measurement Period” means a period consisting of four consecutive fiscal
quarters of the Company and ending on the last day of the most recently
completed fiscal quarter of the Company.
 
“Moody’s” means Moody’s Investors Services, Inc. or any successor to the rating
agency business thereof.
 
“Net Proceeds” means the following:
 
(a)    in respect of any Asset Sales by the Company or any of its Subsidiaries,
the proceeds in cash received by the Company or any of its Subsidiaries with
respect to or on account of such Asset Sales, net of (i) the direct costs of
such Asset Sales then payable by the recipient of such proceeds, (ii) sales,
use, income and other taxes paid or payable by such recipient as a result
thereof, (iii) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Permitted Lien on
the properties subject to such disposition, and (iv) without duplication in
respect of clause (iii) above, the amounts required to be applied to repay any
indebtedness and prepayment penalties and fees, in connection with or with
respect to the Unisource Receivables Transactions in the case of any sale or
disposition of more than 50% of the capital stock or other ownership interest of
Unisource or Unisource Parent, as the case may be; and
 
(b)    in respect of any issuance of debt or equity securities, or incurrence of
debt for borrowed money, by the Company or any of its Subsidiaries, the proceeds
in cash received by the Company or any of its Subsidiaries, net of underwriting
discounts and commissions or placement fees or investment banking fees paid to
any of the Lenders (or their affiliates) and legal fees, accounting fees, and
other reasonable and customary fees, commissions, expenses and costs associated
therewith.
 
“Net Tangible Assets” means, at any date, the aggregate amount of assets,
including the amount of any receivables or other accounts of the Company and its
Subsidiaries sold in connection with any receivables sale transaction (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities, (b) any item representing Investments in
Unrestricted Subsidiaries and (c) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expenses and other like intangibles, all
of the foregoing as set forth on the then most recent consolidated balance sheet
of the Company and its Subsidiaries and computed in accordance with GAAP.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Net Worth” means, at any date, the excess of Total Assets at such date over
Total Liabilities at such date.
 
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit
2.02(b).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Conversion/Continuation” has the meaning specified in Section 2.09.
 
“Obligations” means all Loans and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by the Company, or any
other Loan Party to any Lender, the Administrative Agent, any Affiliate of any
Lender or the Administrative Agent or any Indemnified Party, of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, but in each case only as arising under or in connection with
this Agreement or under or in connection with any other Loan Document, whether
or not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. The term
“Obligations” includes all interest, charges, expenses, fees, attorneys’ fees
and disbursements and any other sum chargeable to the Company or any other Loan
Party under or in connection with this Agreement or any other Loan Document.
 
“Offshore Rate” means for any Interest Period:
 
(a)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
 
(b)    in the event the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or
 
(c)    in the event the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
interest (rounded upward to the next 1/100th of 1%) at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Offshore Rate Loan being made, Continued or Converted
by Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.
 
The determination of the Offshore Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
 
“Offshore Rate Loan” means a Loan bearing interest based on the Offshore Rate.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.05(b).
 
“Participant” has the meaning specified in Section 11.07(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Company or any
corporation, trade, or business that is, along with the Company, a member of its
Controlled Group, may have liability, including a reasonable possibility of
liability due to having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
“PEPS Senior Deferrable Notes” means, collectively, the senior deferrable notes
issued in connection with the Premium Equity Participating Security Units.
 
“Permitted Liens” means the Liens permitted or required by Section 8.01.
 
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person in conjunction with a securities repurchase program not
otherwise prohibited hereunder, and not for purposes of speculation or taking a
“market view”.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, company,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
 
“Plan” means each Pension Plan or Welfare Plan, and any other employee benefit
plan (within the meaning of Section 3(3) of ERISA) sponsored or maintained by
the Company or any Subsidiary of the Company.
 
“Portfolio Exemption Certificate” has the meaning specified in Section
3.04(g)(i)(B).
 
“Premium Equity Participating Security Units” means the 17,250,000 7.50% Premium
Equity Participating Security Units (PEPS Units) issued by the Company in July
1999 for $862,500,000.
 
“Principal Property” means any mill, manufacturing plant, manufacturing facility
or timberlands, owned by the Company and/or one or more Restricted Subsidiaries
and located within the continental United States of America; provided, however,
that the term “Principal Property” shall not include (a) any such mill, plant,
facility or timberlands or portion thereof (i) which is financed by obligations
issued by a State, a Territory or a possession of the United States of America
or any political subdivision of any of the foregoing, or the District of
Columbia, the interest on which is excludable from gross income of the holders
thereof pursuant to the provisions of Section 103(a)(1) (but only if by reason
of Section 103(b)(4)(E) or (F)) of the Internal Revenue Code of 1954, as in
effect at the time of the issuance of such obligations, or (ii) which in the
opinion of the Company’s Board of Directors is not of material importance to the
total business conducted by the Company and the Restricted Subsidiaries,
considered as a whole; or (b) any timberlands designated by the Company’s Board
of Directors as being held primarily for development and/or sale rather than for
the production of timber; or (c) any minerals or mineral rights.
 
“Principal Subsidiary” means each of the following: each of the Persons
identified on Schedule 1.1(B); any Subsidiary of the Company designated by the
Company as a “Principal Subsidiary”; and any other Subsidiary of the Company
having assets constituting at least 10% of the Total Assets.
 
“Pro Rata Share” means, with respect to each Lender, the percentage equivalent
(rounded, if necessary to the ninth decimal place) at such time of such Lender’s
Commitment divided by the Aggregate Commitment (or, if all Commitments have been
terminated, the Effective Amount of such Lender’s Loans divided by the Effective
Amount of the aggregate Loans then held by all Lenders).
 
“Procurement Business” means the function, process and operation of obtaining
services, equipment, tooling, raw materials, supplies and any other asset
necessary to maintain, continue and expand the manufacturing operations of the
Company and its Subsidiaries.



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Recapitalization Transactions” means the transactions that the Company intends
to enter which would result in (a) CP&P, Inc., a Georgia corporation and a
wholly-owned subsidiary of the Company, being financed pursuant to an
independent credit arrangement and (b) the Company being financed pursuant to an
independent credit arrangement after the completion of the Reorganization.
 
“Register” has the meaning set forth in Section 11.07(c).
 
“Release” means a “release”, as such term is defined in CERCLA.
 
“Reorganization” means certain reorganization transactions that the Company
intends to consummate related to (i) its consumer products, packaging and paper
businesses, which will be owned entirely by CP&P, Inc., a Georgia corporation
and a Subsidiary of the Company and CP&P, Inc.’s Subsidiaries, (ii) its
distribution businesses, and (iii) its building products business which will
continue to be owned by the Company after completion of the Reorganization.
 
“Replacement Lender” has the meaning specified in Section 4.09.
 
“Required Lenders” means at any time Lenders having more than 50% of the
Effective Amount of Loans of all the Lenders, or, if no Loans are outstanding,
Lenders having more than 50% of the Commitments.
 
“Required Net Worth” means, at any date, an amount equal to (a) an amount equal
to the sum of (a) 80% of the Net Worth as at November 28, 2000 based upon the
pro forma balance sheet of the Company delivered pursuant to Section 7.01(j) of
the Existing Multi-Year Revolver, plus (b) 50% of quarterly net income (with no
deduction for net losses) for the fiscal quarter of the Company ending after
November 28, 2000 and each fiscal quarter of the Company thereafter plus (c)
100% of the Net Proceeds to the Company of new capital stock or other equity
interests issued by the Company or any Restricted Subsidiary after November 28,
2000 less (d) the Timber Adjustment Amount.
 
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, including the requirements of Environmental Laws and ERISA,
the Securities Act of 1933, the Securities Exchange Act of 1934, Regulations T,
U and X of the Federal Reserve Board or any order, decree or other determination
of an arbitrator or a court or other Governmental Authority applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Vice-Chairman or any of the Vice Presidents or the
Treasurer of such Person or, with respect to financial matters, the Chief
Financial Officer, the Executive Vice President-Finance and Chief Financial
Officer or the Vice President and Treasurer of such Person.
 
“Restricted Subsidiary” means any Subsidiary of the Company (a) substantially
all of the property of which is located within the continental United States of
America and (b) which itself, or together with the Company and/or one or more
other Restricted Subsidiaries, owns a Principal Property.



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Sale-Leaseback Transaction” has the meaning specified in Section 8.02.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more Subsidiaries of such Person, or both, by such
Person.
 
“Subsidiary Guaranty (Senior Capital Markets Bridge Facility)” has the meaning
specified in Section 6.01(c), as such Subsidiary Guaranty (Senior Capital
Markets Bridge Facility) may be amended from time to time and supplemented from
time to time by a supplement in the form attached as Exhibit 7.13(a) and
executed and delivered by a Subsidiary party thereto.
 
“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).
 
“Taxes” has the meaning specified in Section 3.05(a).
 
“Threshold Amount” has the meaning specified in Section 2.06(a).
 
“Timber Adjustment Amount” means $329,000,000, which represents the amount of
adjustments to the Company’s Net Worth resulting from the redemption of the
stock of the Company’s timber company and the separation and transfer of the
Company’s timber business, all of which occurred in the fourth fiscal quarter of
the Company in year 2001.
 
“Total Assets” means, at any date, without duplication, the total consolidated
assets of the Company and its Subsidiaries, as determined in accordance with
GAAP.



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Total Debt” of any Person means, all of the following, whether or not treated
as indebtedness under GAAP: (a) all indebtedness payable within one year from
the date of the creation thereof, (b) all indebtedness payable more than one
year from the date of the creation thereof, and (c) with respect to all
indebtedness payable more than one year from the date of creation thereof, the
portions of such indebtedness that are currently payable; provided, however,
that all indebtedness arising under bank overdrafts and all indebtedness or
obligations of the Company under the Premium Equity Participating Security Units
other than the PEPS Senior Deferrable Notes shall be excluded from the
definition of “Total Debt”.
 
“Total Liabilities” means, at any date, without duplication, the total
consolidated liabilities of the Company and its Subsidiaries, determined in
accordance with GAAP.
 
“2000 Bridge Credit Agreement” has the meaning specified in the first recital of
this Agreement.
 
“Unisource” means Unisource Worldwide, Inc., a Delaware corporation.
 
“Unisource Parent” means a Subsidiary of the Company which directly owns 100% of
the capital stock of Unisource as a result of the transaction described in
Section 8.04(g).
 
“Unisource Receivables Transactions” shall mean the transactions evidenced by
the following: (i) Receivables Sale Agreement, dated October 1, 1997, as
amended, among Portfolio Receivables LLC, Unisource Worldwide, Inc., Asset
Securitization Cooperative Corporation and Canadian Imperial Bank of Commerce,
(ii) Receivables Sale Agreement, dated October 1, 1997, as amended, among
Portfolio Receivables LLC, Unisource Worldwide, Inc., Canadian Imperial Bank of
Commerce, as Purchaser, and Canadian Imperial Bank of Commerce, as Servicing
Agent, and (iii) Receivables Purchase Agreement and Guaranty, dated as of
September 4, 1992, as amended, among Unisource Canada, Inc., The Trust Company
Bank of Montreal, Georgia-Pacific Corporation, and BMO Nesbitt Burns Inc.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company other than a
Restricted Subsidiary.
 
“Value” means, with respect to a Sale-Leaseback Transaction, as of any
particular time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property leased pursuant to such Sale-Leaseback
Transaction or (b) the fair value in the opinion of the Board of Directors of
the Company of such property at the time of entering into such Sale-Leaseback
Transaction, in either case divided first by the number of full years of the
term of the lease and then multiplied by the number of full years of such term
remaining at the time of determination, without regard to any renewal or
extension options contained in the lease.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section (3)(1)
of ERISA.
 
1.02    Computation of Time Periods.    In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”
 



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
1.03    Accounting Matters.    All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and all financial statements
referred to in Sections 7.09(a) and 7.09(b) shall be prepared in accordance with
GAAP; provided, however, that all computations determining compliance with
Article VIII shall use accounting principles consistent with those applied in
the preparation of the financial statements of the Company referred to in
Section 5.05(a). The parties hereto agree that to the extent that any change in
GAAP affects the calculation of the financial covenant contained herein, the
Administrative Agent (at the direction of the Required Lenders) and the Company
shall negotiate in good faith to amend such financial covenant to account for
such changes in GAAP.
 
1.04    Other Interpretative Provisions.
 
(a)    The words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
hereto, and not to any particular Article, Section, paragraph or clause in this
Agreement. The word “including” when used herein is not intended to be exclusive
and means “including, without limitation”. References herein to an Article,
Section, paragraph or clause shall refer to the appropriate Article, Section,
paragraph or clause in this Agreement.
 
(b)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
(c)    Section headings in this Agreement and in the other Loan Documents are
included for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any Loan Document or any provisions hereof
or thereof.
 
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
 
2.01    Loans.    Each Lender severally agrees, on the terms and subject to the
conditions hereinafter set forth, to make one Loan to the Company in Dollars in
a single Borrowing (the “Loan”), in a principal amount which does not exceed
such Lender’s Commitment. Amounts borrowed as Loans which are repaid or prepaid
by the Company may not be reborrowed. Any portion of the Commitment that is not
used in connection with such single Borrowing shall automatically terminate.
 
2.02    Procedure for the Borrowing.
 
(a)    The Borrowing shall be made on notice, delivered by the Company to the
Administrative Agent not later than 12:00 noon (New York City time) at least (i)
three Business Days prior to the date of such proposed Borrowing, in the case of
Offshore Rate Loans, and



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) on the day of such proposed Borrowing, in the case of Alternate Base Rate
Loans. Such notice of a Borrowing (a “Notice of Borrowing”) shall be irrevocable
and shall be delivered by facsimile, in substantially the form of Exhibit
2.02(a), specifying therein:
 
(i)   the date of such Borrowing;
 
(ii)  the amount of such Borrowing which, (A) in the case of a Borrowing of
Offshore Rate Loans, shall be in the amount of $20,000,000 or an integral
multiple of $10,000,000 in excess thereof and (B), in the case of a Borrowing of
Alternate Base Rate Loans, shall be in the amount of $10,000,000 or an integral
multiple of $5,000,000 in excess thereof and shall not, in any case, exceed the
Aggregate Commitments on the date such Borrowing is made;
 
(iii) whether the Borrowing is of Offshore Rate Loans or Alternate Base Rate
Loans; and
 
(iv) if such Borrowing is of Offshore Rate Loans, the duration of the initial
Interest Period or Interest Periods applicable to such Loans.
 
If the Notice of Borrowing shall fail to specify the duration of the initial
Interest Period for any Offshore Rate Loans, such Interest Period shall be one
month.
 
(b)    Upon receipt of the Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender thereof and of the amount of such Lender’s share of
such Borrowing determined on the basis of such Lender’s Commitment Percentage.
Each Lender shall make available to the Administrative Agent the amount of its
ratable share of such Borrowing in the manner and at the time set forth in
Section 3.03(a).
 
(c)    Unless any applicable condition specified in Article VI has not been
satisfied or waived, the Administrative Agent will apply the funds received from
the Lenders directly to pay in full the amounts outstanding and owing by the
Company under the 2000 Bridge Credit Agreement.
 
(d)    After giving effect to the Borrowing, there shall not be more than three
different Interest Periods in effect.
 
2.03    Evidence of Indebtedness.
 
(a)    Each Lender, with respect to amounts payable to it hereunder, and the
Administrative Agent, with respect to all amounts payable hereunder in respect
of Borrowings, shall maintain on its books in accordance with its usual
practice, loan accounts and control accounts, respectively, setting forth each
Loan, the applicable interest rate, and the amounts of principal, interest and
other sums paid and payable by the Company from time to time hereunder with
respect thereto; provided, however, that the failure by any Lender to record, or
any error in recording, any such amount on its books shall not affect the
obligations of the Company with respect thereto. In the case of any dispute,
action or proceeding relating to any amount payable hereunder, the entries in
each such account shall be prima facie evidence of such amount, absent manifest
error. In case of any discrepancy between the entries in the Administrative
Agent’s



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

books and any Lender’s books, such Lender’s books shall be considered correct in
the absence of manifest error.
 
(b)    Notwithstanding the foregoing, if any Lender shall so request, the
obligation to repay the Loans shall also be evidenced by Note in the form of
Exhibit 2.03(b).
 
2.04    Repayment.
 
The Company agrees to repay to the Administrative Agent for the account of the
Lenders the outstanding principal amount of all Loans on the Maturity Date,
together with all accrued and unpaid interest, if any, and any and all amounts
payable pursuant to Section 4.06.
 
2.05    Optional Prepayments.
 
(a)    Subject to Section 4.06(a), the Company may, upon (i) at least four
Business Days’ prior notice to the Administrative Agent, in the case of a
prepayment of Offshore Rate Loans, and (ii) at least one Business Day’s prior
notice to the Administrative Agent, in the case of a prepayment of Alternate
Base Rate Loans, stating the proposed date and aggregate principal amount of the
prepayment, prepay, ratably among the Lenders in accordance with their
Commitment Percentages, the outstanding principal amount of the Loans, in whole
or in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid.
 
(b)    Each partial prepayment of Loans shall be, (i) in the case of Offshore
Rate Loans, in the aggregate principal amount of $20,000,000 or an integral
multiple of $10,000,000 in excess thereof and (ii) in the case of Alternate Base
Rate Loans, in the aggregate principal amount of $10,000,000 or an integral
multiple of $5,000,000 in excess thereof; provided, however, that, if the
aggregate amount of Offshore Rate Loans comprised in the same Borrowing would be
reduced as a result of any voluntary prepayment to an amount less than
$20,000,000, such Offshore Rate Loans shall automatically Convert into Alternate
Base Rate Loans on the last day of the then current Interest Period.
 
(c)    If a notice of prepayment is given, such notice shall be irrevocable and
the principal amount stated in such notice, together with accrued interest
thereon and any amount payable pursuant to Section 4.06(a), shall be due and
payable on the date specified in such notice. The Administrative Agent shall
promptly notify each Lender of its receipt of any notice of prepayment under
this Section 2.05.
 
2.06    Mandatory Prepayments.
 
(a)    In connection with any issuance of debt or equity securities, or
incurrence of debt for borrowed money (except for any such debt having a tenor
of no longer than 120 days), by the Company or any of its Subsidiaries
generating Net Proceeds therefrom in excess of $10,000,000 (the “Threshold
Amount”), the Company shall prepay the Loans in an amount equal to such Net
Proceeds within 30 days after receipt thereof. Notwithstanding the foregoing in
this Section 2.06(a) to the contrary, (i) no such prepayment shall be required
with respect to the Net Proceeds received by the Company or any of its
Subsidiaries from the issuance by the Company or any of its Subsidiaries of tax
exempt bonds; and (ii) all Net Proceeds from any sale or issuance of debt or
equity securities, or incurrence of debt for borrowed money by the Company or
any of its



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
subsidiaries consummated in connection with the Recapitalization Transaction
shall be used to prepay the Loans without regard to the Threshold Amount (it
being understood that so long as the Net Proceeds from the issuance and sale of
senior subordinated notes by the Company in connection with the Recapitalization
Transaction are held in escrow, such proceeds do not have to be used to prepay
the Loans hereunder, provided that upon the release of such Net Proceeds from
such escrow, all such Net Proceeds shall be used to prepay the Loans without
regard to the Threshold Amount).

 
(b)  In connection with any Asset Sale by the Company or any of its Restricted
Subsidiaries generating Net Proceeds in excess of $50,000,000 (each, an “Asset
Disposition”), the Company shall prepay the Loans in an amount equal to the Net
Proceeds of such Asset Disposition within 30 days after receipt thereof;
provided, however, no such prepayment shall be required in connection with an
Asset Disposition that constitutes a Sale-Leaseback Transaction not requiring
compliance with Sections 8.02(b) or 8.02(c).
 
(c)  Any prepayment of the Loans required by this Section 2.06 shall not be
subject to the minimum amount requirements of Section 2.05(b).
 
(d)  Upon any prepayment pursuant to this Section 2.06, the Administrative Agent
shall promptly notify the Lenders of such prepayment.
 
2.07    Interest.
 
(a)  Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the date when made until paid in full at the
Alternate Base Rate plus the Applicable Margin.
 
(b)  Each Offshore Rate Loan shall bear interest on the outstanding principal
amount thereof from the date when made until paid in full at the applicable
Offshore Rate plus the Applicable Margin.
 
(c)  Accrued interest shall be paid on each Interest Payment Date (and, after
maturity, on demand).
 
2.08    Default Interest.    During the continuation of any Event of Default
pursuant to Section 9.01(a), the Company shall pay interest (after as well as
before judgment to the extent permitted by law) on the Effective Amount of all
Obligations then due and payable (the “Default Rate”), at a rate per annum which
is determined by adding 2% per annum to the Applicable Margin then in effect in
accordance with Section 2.07 and, in the case of Obligations not subject to any
such Applicable Margin, at a rate per annum equal to the Alternate Base Rate,
plus the Applicable Margin for Alternate Base Rate Loans then in effect in
accordance with Section 2.07 plus 2%; provided, however, that, on and after the
expiration of any Interest Period applicable to any Offshore Rate Loan
outstanding on the date of occurrence of such Event of Default or acceleration,
the principal amount of such Offshore Rate Loan shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Alternate Base Rate, plus the Applicable Margin for Alternate Base
Rate Loans then in effect in accordance with Section 2.07 plus 2%.



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
2.09    Continuation and Conversion Elections for Loans.
 
(a)    The Company may upon irrevocable written notice to the Administrative
Agent:
 
(i)    elect to Convert, on any Business Day, all or any portion of outstanding
Alternate Base Rate Loans in the aggregate principal amount of $20,000,000 or an
integral multiple of $10,000,000 in excess thereof into Offshore Rate Loans;
 
(ii)    elect to Convert, on the last day of any Interest Period therefor, all
or any portion of outstanding Offshore Rate Loans comprising the same Borrowing
in the aggregate principal amount of $10,000,000 or an integral multiple of
$5,000,000 in excess thereof into Alternate Base Rate Loans; or
 
(iii)    elect to Continue, on the last day of any Interest Period therefor, any
Offshore Rate Loans in the aggregate principal amount of $20,000,000 or an
integral multiple of $10,000,000 in excess thereof as Offshore Rate Loans.
 
provided, however, that if the Effective Amount of Offshore Rate Loans in the
same Borrowing would be reduced as a result of any Conversion of part thereof to
Alternate Base Rate Loans to an amount less than $20,000,000, such Offshore Rate
Loans shall automatically Convert into Alternate Base Rate Loans on the last day
of the Interest Period on which such Conversion occurs.
 
(b)    The Company shall deliver a notice of Conversion or Continuation (a
“Notice of Conversion/Continuation”), in substantially the form of Exhibit
2.09(b), to the Administrative Agent not later than 12:00 noon (New York City
time) (i) four Business Days prior to the proposed date of Conversion or
Continuation, if the Loans or any portion thereof are to be Converted into or
Continued as Offshore Rate Loans and (ii) one Business Day prior to the proposed
date of Conversion, if the Loans or any portion thereof are to be Converted into
Alternate Base Rate Loans.
 
Each such Notice of Conversion/Continuation shall be irrevocable and shall be
made by facsimile, specifying therein:
 
(i)    the proposed date of Conversion or Continuation;
 
(ii)    the aggregate amount of Loans to be Converted or Continued; and
 
(iii)    the duration of the applicable Interest Period if such Loans are
Offshore Rate Loans.
 
(c)    If, on the fourth Business Day prior to the expiration of any Interest
Period applicable to Offshore Rate Loans, the Company shall have failed to
select a new Interest Period to be applicable to such Offshore Rate Loans, the
Company shall be deemed to have elected to Convert such Offshore Rate Loans into
Alternate Base Rate Loans effective as of the last day of such Interest Period.



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(d)    Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender thereof. All Conversions and
Continuations shall be made ratably among the Lenders based on their Commitment
Percentages of the Loans with respect to which such notice was given.
 
(e)    Notwithstanding any other provision contained in this Agreement, after
giving effect to any Conversion or Continuation of any Loans, there shall not be
more than three different Interest Periods for Loans in effect.
 
(f)    Unless the Required Lenders otherwise consent, during the existence of a
Default or Event of Default, the Company may not elect to have a Loan Converted
into or Continued as an Offshore Rate Loan.
 
2.10    Computation of Interest and Fees.
 
(a)    All computations of interest for Alternate Base Rate Loans when the
Alternate Base Rate is determined by Bank of America’s “prime rate” shall be
made on the basis of a year of 365 days or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 3.02(b), bear
interest for one day.
 
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error. The Administrative
Agent, upon determining the Offshore Rate for any Interest Period, shall
promptly notify the Company and the Lenders thereof.
 
(c)    Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.
 
ARTICLE III
FEES; PAYMENTS; TAXES
 
3.01    Fees.
 
(a)    The Company agrees to pay to the Administrative Agent for its account an
agency fee in such amounts and at such times as are set forth in the Fee Letter.



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)  The Company agrees to pay each Arranger for its own account the fees in
such amounts and at such times as are set forth in the Fee Letter.
 
(c)  To the extent that the Closing Date shall not have occurred on or prior to
August 16, 2002, the Company agrees to pay all fees and expenses referenced in
Section 6.02(c) on such date.
 
3.02    Payments Generally.
 
(a)  All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the Administrative Agent’s Office in Dollars
and in immediately available funds not later than 1:00 p.m. (New York City time)
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.
 
(b)  Any payment which is received by the Administrative Agent after 1:00 p.m.
(New York City time), as confirmed by Federal Reserve wire number, shall be
deemed to have been received on the immediately succeeding Business Day.
 
(c)  Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Lenders or the
Administrative Agent hereunder that the Company will not make such payment in
full, the Administrative Agent may assume that the Company has timely made such
payment in full to the Administrative Agent on such date, and the Administrative
Agent may (but shall not be so required to), in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Company shall not have so
made such payment in full to the Administrative Agent in immediately available
funds, then each Lender shall repay to the Administrative Agent forthwith on
demand the excess of the amount distributed to such Lender over the amount, if
any, paid by the Company for the account of such Lender, together with interest
thereon at the Federal Funds Rate from time to time in effect, for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent; provided, however, that if any
Lender shall fail to repay such amount within three Business Days after demand
therefore, such Lender shall, from and after such third Business Day until
payment is made to the Administrative Agent, pay interest thereon at a rate per
annum equal to the sum of the Alternate Base Rate from time to time in effect
plus 1%.
 
3.03    Payments by the Lenders.
 
(a)  Not later than 3:00 p.m. (New York City time) in the case of the Borrowing,
each Lender shall make available to the Administrative Agent for the account of
the Company at the Administrative Agent’s Office on the date of borrowing
requested by the Company and in



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

immediately available funds, the amount of such Lender’s Commitment Percentage
of the Borrowing.
 
(b)    Unless the Administrative Agent shall have received notice from a Lender
at least one Business Day prior to the date of the Borrowing that such Lender
will not make available to the Administrative Agent for the account of the
Company, the amount of such Lender’s Commitment Percentage of the Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of the Borrowing, and the Administrative
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Company on such date a corresponding amount. If and to the
extent any Lender shall not have made such full amount available to the
Administrative Agent, and the Administrative Agent in such circumstances makes
available to the Company such amount, such Lender shall, within two Business
Days following the date of the Borrowing, make such amount available to the
Administrative Agent, together with interest thereon for each day from and
including the date of the Borrowing, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If such amount is so made available,
such payment to the Administrative Agent shall constitute such Lender’s Loan on
the date of the Borrowing for all purposes of this Agreement. If such amount is
not made available to the Administrative Agent within two Business Days
following the date of the Borrowing, the Administrative Agent shall notify the
Company of such failure to fund, and, on the third Business Day following the
date of the Borrowing, the Company shall pay to the Administrative Agent such
amount, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Loans comprising such Borrowing. Nothing contained in this Section
3.03(b) shall relieve any Lender which has failed to make available its
Commitment Percentage of the Borrowing hereunder from its obligation to do so in
accordance with the terms hereof.
 
(c)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on the date of the
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make a Loan on the date of the Borrowing pursuant to the provisions
contained herein, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on the date of the
Borrowing.
 
3.04    Taxes.
 
(a)    Subject to Section 3.04(h), any and all payments by the Company to or for
the account of the Administrative Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)    In addition, the Company agrees to pay any present or future stamp or
documentary taxes and any other sales, excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).
 
(c)    If the Company shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Company shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
(d)    Subject to Section 3.04(h), the Company agrees to indemnify and hold
harmless each Lender and the Administrative Agent for (i) the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.04) paid by such Lender or
the Administrative Agent, as the case may be, (ii) amounts payable under Section
3.04(c) and (iii) any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted; provided, however, that
each Lender and the Administrative Agent agree to contest in good faith in
cooperation with the Company any Taxes or Other Taxes that such Lender or the
Administrative Agent, as the case may be, in consultation with the Company has
determined have been incorrectly asserted. This indemnification shall be made
within 30 days from the date such Lender or the Administrative Agent, as the
case may be, makes written demand therefor.
 
(e)    If the Company shall be required by any Law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then, subject to Section 3.04(h),
 
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.04), such Lender or the Administrative Agent, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made;
 
(ii) the Company shall make such deductions; and
 
(iii) the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
 
(f)    Within 30 days after the date of any payment by the Company of Taxes or
Other Taxes under this Section 3.04, the Company will furnish to the
Administrative Agent, for the account of each Lender receiving a payment from
which Taxes or Other Taxes were deducted, the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to the Administrative Agent.



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(g)    Each Lender that is other than a United States Person as defined in the
Code hereby agrees that:
 
(i) it shall, no later than the Closing Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 11.07 after the Closing Date, the
date upon which such Lender becomes a party hereto) deliver to the
Administrative Agent (two (2) originals) and to the Company (one (1) original):
 
(A) if its Lending Office is located in the United States of America, accurate
and complete signed originals of Internal Revenue Service Form W-8ECI or any
successor thereto (“Form W-8ECI”) or other version of Internal Revenue Service
Form W-8, as appropriate, or any successor thereto (“Form W-8”), and/or
 
(B) if its Lending Office is located outside the United States of America,
accurate and complete signed originals of Internal Revenue Service Form W-8BEN
or any successor thereto (“Form W-8BEN”) or other appropriate Form W-8, and, in
the case of a Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a certificate representing that such Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10% shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Company and is not a
controlled foreign corporation related to the Company (within the meaning of
Section 864(d)(4) of the Code) (“Portfolio Interest Exemption Certificate”);
 
in each case indicating that such Lender is on the date of delivery thereof
entitled to receive payments of principal, interest and fees for the account of
such Lending Office or Offices under this Agreement free from withholding of
United States Federal income tax;
 
(ii) if at any time such Lender changes its Lending Office or Offices or selects
an additional Lending Office, it shall, at the same time or reasonably promptly
thereafter but only to the extent the forms previously delivered by it hereunder
are no longer effective, deliver to the Administrative Agent (two originals) and
to the Company (one original) in replacement for the forms previously delivered
by it hereunder:
 
(A) if such changed or additional Lending Office is located in the United States
of America, accurate and complete signed originals of Form W-8ECI or other
appropriate Form W-8; or
 
(B) otherwise, accurate and complete signed originals of Form W-8BEN or other
appropriate Form W-8, and, if appropriate, a Portfolio Interest Exemption
Certificate,
 
in each case indicating that such Lender is on the date of delivery thereof
entitled to receive payments of principal, interest and fees for the account of
such changed or additional Lending Office under this Agreement free from
withholding of United States Federal income tax;



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iii) it shall, before or promptly after the occurrence of any event (including
the passing of time and, as provided above, any event mentioned in clause (ii)
above) requiring a change in the most recent Form W-8ECI, Form W-8BEN or other
appropriate Form W-8 previously delivered by such Lender and if no change in law
shall have occurred since the date of delivery of such most recent form that
would make the delivery of replacement forms hereunder unlawful, deliver to the
Administrative Agent (two originals) and to the Company (one original) accurate
and complete signed originals of Form W-8ECI, Form W-8BEN or other appropriate
Form W-8 (or any successor forms) in replacement for the forms previously
delivered by such Lender; and
 
(iv)  it shall, promptly upon the request of the Company to that effect, deliver
to the Administrative Agent and the Company such other accurate and complete
forms or similar documentation as may be required from time to time by any
applicable law, treaty, rule or regulation in order to establish such Lender’s
tax status for withholding purposes or may otherwise be appropriate to eliminate
or minimize any Taxes on payments under this Agreement.
 
(h)    The Company shall not be required to pay any amounts pursuant to Section
3.04(a), 3.04(c), 3.04(d), 3.04(e) or
3.04(j) to any Lender for the account of any Lending Office of such Lender in
respect of any sum payable hereunder:
 
(i)   if the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender to comply with its obligations under Section
3.04(g) in respect of such Lending Office;
 
(ii)  if such Lender shall have delivered to the Administrative Agent a Form
W-8ECI or other appropriate Form W-8 in respect of such Lending Office pursuant
to Section 3.04(g)(i)(A), 3.04(g)(ii)(A) or 3.04(g)(iii) and such Lender shall
not be entitled to exemption from deduction or withholding of United States
Federal income tax in respect of the payment of such sum by the Company
hereunder for the account of such Lending Office for any reason other than a
change in United States law or regulations or in the official interpretation of
such law or regulations by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such Form W-8ECI or other appropriate Form
W-8; provided, however, that if, notwithstanding such change in law, a Lender
would be legally able to provide such other forms or information as would reduce
or eliminate United States withholding taxes applicable to payments made
hereunder, such Lender shall, if requested by the Company, timely provide such
forms or other information to the Company, and the Company shall not be required
to pay any amounts pursuant to
Section 3.04(a), 3.04(c), 3.04(d) or 3.04(e) to the extent such amount would not
have been owed but for a failure of such Lender to comply with its obligations
under this proviso; or
 
(iii) if such Lender shall have delivered to the Company a Form W-8BEN or other
appropriate Form W-8 in respect of such Lending Office pursuant to Section
3.04(g)(i)(B), 3.04(g)(ii)(B) or 3.04(g)(iii) and such Lender shall not be
entitled to exemption from deduction or withholding of United States Federal
income tax in respect of the payment of such sum by the Company hereunder for
the account of such Lending



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Office for any reason other than a change in United States law or regulations or
any applicable tax treaty or regulations or in the official interpretation of
any such law, treaty or regulations by any Governmental Authority charged with
the interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such
Form W-8BEN or other appropriate Form W-8; provided, however, that if,
notwithstanding such change in law, a Lender would be legally able to provide
such other forms or information as would reduce or eliminate United States
withholding taxes applicable to payments made hereunder, such Lender shall, if
requested by the Company, timely provide such forms or other information to the
Company, and the Company shall not be required to pay any amounts pursuant to
Section 3.04(a), 3.04(c) 3.04(d) or 3.04(e) to the extent such amount would not
have been owed but for a failure of such Lender to comply with its obligations
under this proviso.
 
(i)    Each Lender shall use reasonable efforts to avoid or minimize any amounts
which might otherwise be payable pursuant to this Section 3.04; provided,
however, that such efforts shall not include the taking of any actions by a
Lender that would result in any tax, cost or other expense to such Lender (other
than a tax, cost or expense for which such Lender shall have been reimbursed or
indemnified by the Company pursuant to this Agreement or otherwise) or any
action which would in the reasonable opinion of such Lender have an adverse
effect upon its financial condition, operations, business or properties.
 
(j)    Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes, Other Taxes and related liabilities (including penalties,
interest, additions to tax and expenses, and any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable to Administrative Agent under this Section
3.04(j)) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by the Company pursuant
to this Section 3.04, whether or not such Taxes, Other Taxes or related
liabilities were correctly or legally asserted. This indemnification shall be
made within 30 days from the date the Administrative Agent makes written demand
therefor.
 
3.05    Sharing of Payments, Etc.    If, other than as provided in Sections
3.04, 4.02, 4.03, 4.05 and 4.06 or as otherwise expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder), such Lender shall immediately (a) notify the Administrative Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment pro rata with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
participation as fully as if such Lender were the direct creditor of the Company
in the amount of such participation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 3.05 and will in each case notify
the Lenders following any such purchases or repayments.
 
ARTICLE IV
CHANGES IN CIRCUMSTANCES; ETC.
 
4.01    Offshore Rate Protection.    If with respect to any Interest Period for
Offshore Rate Loans, the Administrative Agent or the Required Lenders determine
(a) deposits in Dollars are not being offered to banks in the applicable
offshore dollar market for the applicable amount and Interest Period of the
requested Offshore Rate Loan, (b) that for any reason adequate and reasonable
means do not exist for ascertaining the Offshore Rate for such Interest Period,
or (c) by the first day of such Interest Period, the Required Lenders notify the
Administrative Agent that the Offshore Rate for such Interest Period will not
adequately reflect the cost to the Required Lenders of making such Offshore Rate
Loans or funding or maintaining their respective Offshore Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Company
and the Lenders, whereupon the obligations of the Lenders to make or Continue
Loans as Offshore Rate Loans or to Convert Alternate Base Rate Loans into
Offshore Rate Loans shall be suspended until the Administrative Agent shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist and any then outstanding Offshore Rate Loans shall at
the end of the then current Interest Period for such Loans be Converted into
Alternate Base Rate Loans.
 
4.02    Additional Interest on Offshore Rate Loans.    The Company shall pay to
each Lender, on demand of such Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional amounts as are sufficient to compensate such Lender for such
additional or increased costs.
 
4.03    Increased Costs.    If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Offshore Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.04 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 4.02, then the Company shall,
subject to Section 4.08(b), be liable for, and shall from time to time, upon
demand therefor by such Lender to the Company through the Administrative Agent,
pay to the Administrative Agent for the account of such Lender, additional
amounts as are sufficient to compensate such Lender for such increased costs or
reduction.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
4.04    Illegality.    Notwithstanding any other provision of this Agreement, if
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or Continue Loans as Offshore Rate
Loans or to Convert Alternative Base Rate Loans into Offshore Rate Loans, or to
determine or charge interest rates based upon the Offshore Rate, then, on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to make or Continue Offshore Rate Loans or to Convert
Alternate Base Rate Loans to Offshore Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), forthwith prepay in full all Offshore Rate Loans of such
Lender then outstanding, together with interest accrued thereon, either on the
last day of the then current Interest Period applicable to each such Offshore
Rate Loan if such Lender may lawfully continue to maintain such Offshore Rate
Loan to such day, or immediately if such Lender may not lawfully continue to
maintain such Offshore Rate Loan to such day, unless the Company, on or prior to
the date on which it would otherwise be required to prepay such Offshore Rate
Loan, Converts all Offshore Rate Loans of all Lenders then outstanding into
Alternate Base Rate Loans. Upon any such Conversion, the Company shall also pay
accrued interest on the amount so Converted.
 
4.05    Capital Adequacy.    In the event that any Lender shall determine that
the compliance with any law, rule or regulation regarding capital adequacy, or
any change therein or in the interpretation or application thereof or compliance
by such Lender (or its Lending Office) or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any central bank or other Governmental Authority,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and such
Lender (taking into consideration such Lender’s or such corporation’s policies
with respect to capital adequacy and such Lender’s or such corporation’s desired
return on capital) determines that the amount of such capital is increased as a
consequence of such Lender’s obligations under this Agreement, then the Company
shall, subject to Section 4.08(b), be liable for and shall from time to time,
upon demand therefor by such Lender through the Administrative Agent, pay to the
Administrative Agent for the account of such Lender such additional amounts as
are sufficient to compensate such Lender for such increase.
 
4.06    Funding Losses.
 
(a)    If the Company makes any payment or prepayment of principal with respect
to any Offshore Rate Loan (including payments made after any acceleration
thereof) or Converts any Loan from a Offshore Rate Loan to a Alternate Base Rate
Loan on any day other than the last day of an Interest Period applicable
thereto, the Company shall pay to each Lender, upon demand therefor by such
Lender, the amount (if any) by which (i) the present value of the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period exceeds (ii) the present
value of the interest which would have been recoverable by such Lender by
placing such amount so received on deposit in the London interbank market for a
period starting on the date on which it was so received and ending on the last
day of such Interest Period. For purposes of determining present



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
value under this Section 4.06(a), interest amounts shall be discounted at a rate
equal to the sum of (A) the Offshore Rate determined two Business Days before
the date on which such principal amount is received for an amount substantially
equal to the amount received and for a period commencing on the date of such
receipt and ending on the last day of the relevant Interest Period plus (B) the
Applicable Margin then in effect for Alternate Base Rate Loans.
 
(b)    If the Company fails to prepay, borrow, Convert or Continue any Offshore
Rate Loan after a notice of prepayment, Borrowing, Conversion or Continuation
has been given (or is deemed to have been given) to any Lender, the Company
shall reimburse each Lender, upon demand therefor by such Lender, for any
resulting loss, cost and expense incurred by it, including any loss and expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender from third parties to fund or maintain any Offshore Rate
Loan.
 
4.07    Funding; Certificates of Lenders.
 
(a)    Each Lender may fulfill its obligation to make, Continue or Convert Loans
into Offshore Rate Loans by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such Offshore Rate Loans; provided, however, that such Offshore Rate
Loans shall in such event be deemed to have been made and to be held by such
Lender and the obligation of the Company to repay such Offshore Rate Loans shall
be to such Lender for the account of such foreign branch, Affiliate or
international banking facility. In addition, the Company hereby consents and
agrees that, for purposes of any determination to be made pursuant to Section
4.01, 4.02, 4.03, 4.04 or 4.06, it shall be conclusively assumed that each
Lender elected to fund all Offshore Rate Loans by a matching deposit or other
borrowing in the applicable offshore interbank market.
 
(b)    Any Lender claiming reimbursement or compensation pursuant to Sections
3.04, 4.02, 4.03, 4.05 and/or 4.06 shall deliver to the Company through the
Administrative Agent a certificate setting forth in reasonable detail the basis
for computing the amount payable to such Lender hereunder and such certificate
shall be conclusive and binding on the Company in the absence of manifest error.
The Company shall pay to any Lender claiming compensation or reimbursement from
the Company pursuant to Sections 4.02, 4.03, 4.05 or 4.06 the amount requested
by such Lender no later than five Business Days after such demand.
 
4.08    Change of Lending Office; Limitation on Increased Costs.
 
(a)    Each Lender agrees that upon the occurrence of any event giving rise to
the operation of Section 3.04(d) or 3.04(e) or Section 4.02, 4.03, 4.04 or 4.05
with respect to such Lender, it will use commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
minimize the imposition of any costs and expenses pursuant to such Sections and
to designate a different Lending Office for any Loans affected by such event
with the object of avoiding the consequence of the event giving rise to the
operation of such Section. Nothing in this Section 4.08 shall affect or postpone
any of the obligations of the Company or the right of any Lender provided in
Section 3.04(d) or 3.04(e) or Sections 4.02, 4.03, 4.04 or 4.05.



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)    Notwithstanding the provisions of Sections 3.04(d), 3.04(e), 4.02, 4.03
and 4.05, the Company shall only be obligated to compensate any Lender for any
amount arising or occurring during (i) any time or period commencing (A) in the
case of
Section 3.04(d) or 3.04(e), not more than six months and (B) in the case of
Section 4.02, 4.03 or 4.05, not more than three months, prior to the date on
which such Lender notifies the Administrative Agent and the Company that such
Lender proposes to demand such compensation and (ii) any time or period during
which, because of the unannounced retroactive application of any statute,
regulation or other basis, such Lender could not have known that such amount
might arise or accrue.
 
4.09    Replacement of Lenders.    Upon any Lender’s making a claim for
compensation under Section 3.04, 4.02, 4.03 or 4.05, then the Company may
designate one or more Eligible Assignees (any Eligible Assignee so designated
being herein called a “Replacement Lender”) willing, in its or their sole
discretion, to purchase by way of assignment in accordance with Section 11.07(b)
all of the Loans of any one or more Lenders and each such Lender’s rights
hereunder, without recourse to or warranty by, or expense to, such Lender for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans and any other
amounts payable to such Lender under this Agreement or any other Loan Document,
including any amount payable pursuant to Section 4.06 as though such Lender’s
Offshore Rate Loans were being prepaid on the date of such purchase, and to
assume all the obligations of such Lender hereunder, and, upon such purchase,
such Lender shall no longer be a party hereto or have any rights hereunder and
shall be relieved from all obligations to the Company hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder. Any Lender being replaced pursuant to this Section 4.09 shall execute
and deliver an Assignment and Assumption with respect to such Lender’s
outstanding Loans.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to induce the Lenders to extend their Commitments and to make
their Loan, the Company represents and warrants to the Lenders and the
Administrative Agent that, on the Closing Date and on each date thereafter upon
which these representations and warranties are made or deemed made:
 
5.01    Corporate Existence; Compliance with Law.    The Company, each
Restricted Subsidiary and each other Loan Party:
 
(a)    is a corporation duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation;
 
(b)    is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction in which the character of the properties owned or held
under lease by it or the nature of the business transacted by it requires such
qualification except where the failure to be so qualified is not likely to have
a Material Adverse Effect;



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  has all requisite corporate power and authority to own, pledge, mortgage,
hold under lease and operate its properties and to conduct its business as now
or currently proposed to be conducted; and
 
(d)  is in compliance with all Requirements of Law applicable to it and its
business except for such non-compliance which is not likely to have a Material
Adverse Effect.
 
5.02    Corporate Power; Authorization.    The execution, delivery and
performance by each Loan Party of each of the Loan Documents to which such
Person is a party:
 
(a)  are within the respective corporate powers of such Person;
 
(b)  have been, or prior to such execution will have been, duly authorized by
all necessary corporate action, including the consent of shareholders where
required;
 
(c)  do not:
 
(i)  contravene the Organization Documents of such Person;
 
(ii)  violate any other Requirement of Law;
 
(iii)  conflict with or result in the breach of, or constitute a default under,
any Contractual Obligation of such Person, except for such conflicts, breaches
or defaults which are not likely to have a Material Adverse Effect and which do
not subject any Lender or the Administrative Agent to any criminal liability or
any material civil liability; or
 
(iv)  result in the creation or imposition of any Lien upon any of the property
of any Person; and
 
(d)  do not require the consent of, authorization by, approval of or notice to,
or filing or registration with, any Governmental Authority or any other Person
other than (i) as of the Closing Date, those which have been obtained, made or
given, are in full force and effect, and which are fully disclosed on Schedule
5.02(d) and (ii) those which are not required to be obtained, made or given as
of the Closing Date but which will be obtained, made or given as and when
required.
 
5.03    Enforceable Obligations.    This Agreement and each other Loan Document
to which any Loan Party is a party have been duly executed and delivered by such
Person. This Agreement is, and each other Loan Document when delivered hereunder
will be, legal, valid and binding obligations of each Person party thereto,
enforceable against each such Person in accordance with their respective terms
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally.
 
5.04    Taxes.    As of the Closing Date, the Company, each Restricted
Subsidiary and each other Loan Party have filed all federal, state, local and
foreign tax returns which are required to have been filed in any jurisdiction
and have paid all taxes shown to be due thereon or



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise assessed, to the extent the same have become due and payable and
before they have become delinquent, except for any taxes and assessments the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which such Person has set
aside on its books reserves (adequate in accordance with, and segregated to the
extent required by, GAAP) and the non-filing or non-payment of which is not
likely to have a Material Adverse Effect.
 
5.05    Financial Matters.
 
(a)    The consolidated balance sheets of the Company and its Subsidiaries as of
the last day of the fiscal year ended on December 29, 2001, and the last day of
the fiscal quarter ended June 29, 2002, and the related consolidated statements
of income and cash flows of the Company and its Subsidiaries for such fiscal
year and fiscal quarter with reports thereon by Ernst & Young LLP, independent
public accountants, copies of which have been delivered to the Administrative
Agent and each Lender prior to the execution of this Agreement, fairly present
the consolidated financial position of the Company and its Subsidiaries as of
the date of said balance sheets and the consolidated results of their operations
for the period covered by said statements of income and cash flows, and have
been prepared in accordance with GAAP consistently applied in all material
respects by the Company and its Subsidiaries throughout the periods involved,
except as set forth in the notes thereto. There are no material liabilities,
contingent or otherwise, of the Company or any Subsidiary not reflected in the
consolidated balance sheet as of December 29, 2001, or in the notes thereto
which are required to be disclosed therein.
 
(b)    Since December 29, 2001, there has been no Material Adverse Effect and no
development which is likely to have a Material Adverse Effect, except as
reflected in the Company’s periodic reports filed with the Securities and
Exchange Commission prior to the Closing Date.
 
(c)    There is no material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitments which is not
reflected in the December 29, 2001 consolidated financial statements of the
Company and its Subsidiaries or in the notes thereto which are required by GAAP
to be disclosed therein and no liability reflected in such notes is likely to
have a Material Adverse Effect.
 
5.06    Litigation.     As of the Closing Date, there are no pending or, to the
knowledge of the Company, threatened, actions or proceedings affecting the
Company or any Restricted Subsidiary before any court or other Governmental
Authority or any arbitrator that are likely to have a Material Adverse Effect.
 
5.07    Subsidiaries.
 
(a)    Set forth on Schedule 5.07 is a complete and correct list of all
Subsidiaries of the Company as of the date hereof, showing, as to each such
Subsidiary, the correct name thereof, the jurisdiction of its incorporation and
the percentage of shares of each class of its securities outstanding owned by
the Company and each other Subsidiary of the Company.
 
(b)    All of the outstanding shares of securities of each of the Subsidiaries
of the Company listed on Schedule 5.07 have been validly issued, are fully paid
and nonassessable and



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are owned by the Company or another Subsidiary of the Company, free and clear of
any Lien, except as otherwise permitted hereunder.
 
(c)    No Subsidiary of the Company owns any shares of securities of the
Company.
 
5.08    Liens.    As of the Closing Date, there are no Liens of any nature
whatsoever on any properties owned by the Company, any Restricted Subsidiary or
any other Loan Party, other than Permitted Liens.
 
5.09    No Burdensome Restrictions; No Defaults.
 
(a)    As of the Closing Date, none of the Company, any Restricted Subsidiary or
any other Loan Party is a party to any Contractual Obligation the performance of
which is likely to have a Material Adverse Effect.
 
(b)    As of the Closing Date, no provision or provisions of any applicable
Requirement of Law has or is likely to have a Material Adverse Effect.
 
(c)    None of the Company, any Restricted Subsidiary or any other Loan Party is
in default under or with respect to any Contractual Obligation which default is
likely to have a Material Adverse Effect.
 
(d)    No Default or Event of Default has occurred and is continuing.
 
5.10    Investment Company Act; Public Utility Holding Company Act.
 
(a)    None of the Company or any other Loan Party is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended, or a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
 
(b)    The making of the Loans by the Lenders, the application of the proceeds
and repayment thereof by the Company and the consummation of the transactions
contemplated by the Loan Documents will not violate any provision applicable to
any such Person of (a) the Investment Company Act of 1940, as amended, or (b)
any rule, regulation or order issued by the Securities and Exchange Commission
thereunder.
 
5.11    Margin Regulations.    The making of the Loans by the Lenders and the
use of the proceeds of the Loans by the Company does not violate Regulation T,
U, or X of the Federal Reserve Board.
 
5.12    Environmental Matters.    Except as set forth on Schedule 5.12:
 
(a)    all facilities and property (including underlying groundwater) presently
owned or leased by the Company or any of its Subsidiaries have been, and
continue to be, owned or leased



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the Company or its Subsidiaries in material compliance with all Environmental
Laws, except for such non-compliance as is not likely to have a Material Adverse
Effect;
 
(b)    there are no pending or threatened
 
(i)  claims, complaints, notices or requests for information received by the
Company or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law which are likely to have a Material Adverse Effect, or
 
(ii) claims, complaints, notices or inquiries to the Company or any of its
Subsidiaries regarding potential liability under any Environmental Law which are
likely to have a Material Adverse Effect;
 
(c)    except for Releases of Hazardous Materials which occurred after the date
that the Company or any of its Subsidiaries sold, transferred, assigned or
otherwise disposed of its interests in any previously owned or leased property,
there have been no Releases of Hazardous Materials at, on or under any property
now or previously owned or leased by any such Person that are likely to have a
Material Adverse Effect;
 
(d)    the Company and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary or desirable for
their businesses except for such non-compliance as is not likely to have a
Material Adverse Effect;
 
(e)    (i) no property presently owned or leased by the Company or any of its
Subsidiaries, and (ii) to the best of the knowledge of the Company, no property
previously owned or leased by the Company or any of its Subsidiaries is listed
or proposed for listing on (1) the National Priorities List pursuant to CERCLA
or (2) on any similar published state list of sites requiring investigation or
clean-up where the cost of clean-up could reasonably be expected to have a
Material Adverse Effect;
 
(f)    to the knowledge of the Company, there are no underground storage tanks,
active or abandoned, including petroleum storage tanks, on or under any property
now or previously owned or leased by the Company or any of its Subsidiaries that
are likely to have a Material Adverse Effect;
 
(g)    the Company or any of its Subsidiaries has not directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar published state list or
which is the subject of federal, state or local enforcement actions or other
investigations which may lead to claims against the Company or any of its
Subsidiaries for any remedial work, damage to natural resources or personal
injury, including claims under CERCLA, except for such claims which are not
likely to have a Material Adverse Effect;
 
(h)    there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by the Company or any of its
Subsidiaries that are likely to have a Material Adverse Effect; and



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    to the knowledge of the Company, no conditions exist at, on or under any
property now or previously owned or leased by the Company or any of its
Subsidiaries which, with the passage of time, or the giving of notice or both,
are likely to have a Material Adverse Effect.
 
5.13    Labor Matters.    Except as set forth on Schedule 5.13, there are no
strikes or other labor disputes or grievances or charges or complaints with
respect to any employee or group of employees pending or, to the knowledge of
the Company, threatened against the Company, any Restricted Subsidiary or any
other Loan Party which are likely to have a Material Adverse Effect.
 
5.14    ERISA Plans.    During the twelve-consecutive-month period prior to the
Closing Date, no steps have been taken to terminate any Pension Plan (other than
a standard termination as defined in Section 4041(b) of ERISA for which a
commitment to make the terminating Pension Plan sufficient is not required), and
no contribution failure has occurred with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA. Other than liability for
benefit payments or contributions in the ordinary course, no condition exists or
event or transaction has occurred with respect to any Plan which is likely to
result in the incurrence by the Company or any member of the Controlled Group of
any material liability, fine or penalty. Each Plan complies with the applicable
provisions of ERISA and the Code, except where such non-compliance is not likely
to have a Material Adverse Effect. Except as disclosed on Schedule 5.14, neither
the Company nor any Subsidiary of the Company has any material contingent
liability with respect to any post-retirement benefit under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Subtitle B
of Title I of ERISA.
 
5.15    Swap Obligations.    None of the Company nor any of its Restricted
Subsidiaries nor any other Loan Party has incurred any outstanding obligations
under any Swap Contracts, other than Permitted Swap Obligations. The Company has
undertaken its own independent assessment of its consolidated assets,
liabilities and commitments and has considered appropriate means of mitigating
and managing risks associated with such matters and has not relied on any swap
counterparty or any Affiliate of any swap counterparty in determining whether to
enter into any Swap Contract.
 
5.16    Full Disclosure.    None of the representations or warranties made by
the Company or any other Loan Party in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company, any Restricted Subsidiary or any other Loan
Party in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Company to the Lenders
prior to the Closing Date), contains any untrue statement of a material fact or
omits any material fact required to be stated therein or otherwise necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE VI
CONDITIONS PRECEDENT
 
6.01    Conditions Precedent to the First Loan.    The obligation of each Lender
to make its Loan is subject to the satisfaction of the condition precedent that
the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent and its counsel:
 
(a)    Board Resolutions; Incumbency Certificates.    A certificate of the
Secretary or an Assistant Secretary of each Loan Party dated as of the Closing
Date and certifying (i) the resolutions of the Board of Directors of such Person
approving each Loan Document to which such Person is a party and the
transactions contemplated hereby and thereby, (ii) all documents evidencing
other necessary corporate action, if any, by each such Person with respect to
each Loan Document to which such Person is a party and (iii) the names and
signatures of the officers of each such Person authorized to act with respect to
each Loan Document executed by it, upon which certificate the Administrative
Agent and each Lender may conclusively rely until they shall have received a
further certificate of the Secretary or Assistant Secretary of such Person
canceling or amending such prior certificate;
 
(b)    Organization Documents and Good Standing.    Each of the following
documents:
 
(i)   the articles or certificate of incorporation of each Loan Party as in
effect on the Closing Date, certified (A) by the Secretary of State of the state
of incorporation of such Person as of a date reasonably close to the Closing
Date, and (B) by the Secretary or an Assistant Secretary of such Person as of
the Closing Date, and the by-laws of each Loan Party, as in effect on the
Closing Date, certified by the Secretary or an Assistant Secretary of such
Person as of the Closing Date; and
 
(ii)  a good standing certificate for each Loan Party from the Secretary of
State of the state of incorporation of such Person as of a date reasonably close
to the Closing Date;
 
(c)    Subsidiary Guaranty (Senior Capital Markets Bridge Facility).    A
guaranty, dated as of the Closing Date, duly executed by each Principal
Subsidiary, in substantially the form of Exhibit 6.01(c) (the “Subsidiary
Guaranty (Senior Capital Markets Bridge Facility)”);
 
(d)    Legal Opinions.    A favorable opinion dated as of the Closing Date and
addressed to the Administrative Agent and all Lenders from counsel to the
Company and its Subsidiaries, in substantially the form of Exhibit 6.01(d)
(which opinion the Company and its Subsidiaries hereby expressly instruct such
counsel to prepare and deliver);
 
(e)    Contribution Agreement (Senior Capital Markets Bridge Facility).    A
duly executed copy of the Contribution Agreement, dated as of the Closing Date,
in substantially the form of Exhibit 6.01(e) (the “Contribution Agreement
(Senior Capital Markets Bridge Facility)”);
 
(f)    Notes.    A Note, dated the Closing Date, executed by the Company in
favor of each Lender requesting a Note; and



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(g)    Repayment of Loans under the 2000 Bridge Credit Agreement.    Evidence
that all principal of and interest on the extensions of credit outstanding
under, and all other amounts owing under (including, without limitation, the fee
specified in Section 3.01(g) of) the 2000 Bridge Credit Agreement shall have
been (or shall be simultaneously) paid in full with the proceeds of the Loans to
be made hereunder, and the Company shall have irrevocably directed the
Administrative Agent to apply the proceeds from the initial Borrowing hereunder
toward such repayment in full, and that any commitments to extend credit under
the 2000 Bridge Credit Agreement shall have been (or shall be simultaneously)
cancelled or terminated and that all guarantees in respect of, and all Liens
securing, such Indebtedness shall have been released (or arrangements for such
release reasonably satisfactory to the Administrative Agent shall have been
made).
 
6.02    Additional Conditions Precedent to the Loans.    The obligation of each
Lender to make its Loan is subject to the further conditions precedent that:
 
(a)    No Material Adverse Effect.    Except as disclosed in the filings made by
the Company on or before August 13, 2002 with the Securities and Exchange
Commission (including, but not limited to, all reports and registration
statements), there shall not have occurred a material adverse change since
December 29, 2001 in the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole or in the facts and information regarding such
entities as represented to date;
 
(b)    Margin Regulations.    All Loans made by the Lenders shall be in full
compliance with all applicable Requirements of Law, including Regulations T, U
and X of the Federal Reserve Board;
 
(c)    Fees Costs and Expenses.    The Company shall have paid all fees referred
to in Section 3.01 to the extent then due and payable and any other fees then
due and payable, including, without limitation, to the Arrangers, and all
reasonable costs and expenses referred to in Section 11.04 (including reasonable
legal fees and expenses of outside counsel actually incurred) and any indemnity
pursuant to Section 11.05 which, in each case, may be then due and payable; and
 
(d)    Company Officer’s Certificate.    The Company shall have delivered to the
Administrative Agent a certificate from a Responsible Officer of the Company in
substantially the form of Exhibit 6.02(d) as to the satisfaction of the
conditions set forth in this Section 6.02 and to the effect that on the Closing
Date, (i) the representations and warranties contained in Article V are true and
correct in all respects, (ii) that No Default or Event of Default exists, or
would result from such making of the proposed Loan, and (iii) that no “Event of
Default” or “Default” exists under (as each such term is defined in) the
Existing Multi-Year Revolver.
 
6.03    Conditions Precedent to Each Conversion and Continuation.    The
obligation of each Lender to make any Conversions or Continuations shall be
subject to the further conditions precedent that:



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)    Notice of Conversion/Continuation.    The Administrative Agent shall have
received a Notice of Conversion/Continuation as required by Section 2.09.
 
(b)    Accuracy of Representations; No Default; Etc.    The following statements
shall be true on the date of each Conversion or Continuation, as the case may
be, before and after giving effect thereto:
 
(i)   the representations and warranties contained in Article V are true and
correct in all respects on and (except for representations and warranties
relating solely to a particular point in time and except for Section 5.05(b)) as
of such date as though made on and as of such date; and
 
(ii)  no Default or Event of Default has occurred and is continuing or would
result from such Conversion or Continuation being made.
 
(c)    Other Assurances.    The Administrative Agent shall have received such
other approvals, opinions or documents as any Lender through the Administrative
Agent may reasonably request related to the transactions contemplated hereby.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
The Company agrees that as long as the obligations of the Lenders to make Loans
shall remain in effect and until all Obligations shall have been paid or
performed in full, unless the Required Lenders shall otherwise consent in
writing:
 
7.01    Application of Proceeds.    The Company will apply or cause to be
applied all the proceeds of the Loans hereunder (a) solely to pay principal of
and interest on the extensions of credit outstanding under, and all other
amounts owing under (including, without limitation, the fee specified in Section
3.01(g) of) the 2000 Bridge Credit Agreement and (b) to pay fees and expenses
related thereto.
 
7.02    Compliance with Laws, Etc.    The Company will comply, and cause each of
its Subsidiaries to comply, in all material respects with all applicable
Requirements of Law except for such non-compliance as is being contested in good
faith by appropriate proceedings or is not likely to have a Material Adverse
Effect.
 
7.03    Payment of Taxes, Etc.    The Company will pay and discharge, and cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, all lawful claims and all taxes, assessments and governmental
charges or levies except where contested in good faith, by proper proceedings,
if adequate reserves therefor have been established on the books of the Company
in accordance with, and to the extent required by, GAAP, or if such non-payment
(individually and in the aggregate with all other such non-payments) is not
likely to have a Material Adverse Effect.
 
7.04    Maintenance of Insurance.    The Company will maintain, and cause each
of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company and such Subsidiaries operate; provided,
however, that the Company and its Subsidiaries may self-insure to the extent
that the Company or any such Subsidiary may in its discretion determine; and
provided, further, that the Company may maintain insurance on behalf of any of
its Subsidiaries. Without limiting the generality of the foregoing, the Company
will, and will cause each of its Subsidiaries to, maintain insurance coverages
that are at least substantially the same as the insurance coverages maintained
on the Closing Date.
 
7.05    Preservation of Corporate Existence, Etc.    The Company will preserve
and maintain, and cause each Restricted Subsidiary to preserve and maintain, its
corporate existence, rights (charter and statutory), and franchises, except as
permitted under Section 8.03 or except to the extent that the failure by the
Company or any such Restricted Subsidiary to comply with the foregoing is not
likely to have a Material Adverse Effect.
 
7.06    Access.    The Company will from time to time, during normal business
hours upon reasonable notice, or, if a Default or an Event of Default shall have
occurred and be continuing, at any time upon notice to an officer of the Company
having at least the rank of Vice President, permit the Administrative Agent, any
Lender and any agent or representative thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their respective officers.
 
7.07    Keeping of Books.    The Company will keep proper books of record and
account, in which full and correct entries, on a consolidated basis for the
Company and its Subsidiaries, shall be made of all financial transactions and
the assets and business of the Company and its Subsidiaries in accordance with
GAAP consistently applied.
 
7.08    Maintenance of Properties, Etc.    The Company will maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties in good repair, working order and condition, and from time to
time make or cause to be made all necessary and proper repairs, renewals,
replacements and improvements so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.08 shall prevent the Company or any of
its Subsidiaries from discontinuing the maintenance or preservation of any of
its properties if such discontinuance is, in the opinion of the Company,
desirable in the conduct of its business and is not likely to have a Material
Adverse Effect.
 
7.09    Financial Statements.    The Company will furnish to the Administrative
Agent (to be promptly distributed to the Lenders), with sufficient copies for
the Lenders:
 
(a)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its Subsidiaries as of the end of
such quarter and the related statements of income and cash flows for such
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter;



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(b)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, audited consolidated balance sheets of the
Company and its Subsidiaries as of the end of such year and the related
consolidated statements of income, changes in shareholders’ equity and cash
flows for the period commencing at the end of the previous fiscal year and
ending with the end of such year; and
 
(c)    at the same time it furnishes each set of financial statements pursuant
to Sections 7.09(a) and (b), (i) a certificate of a Responsible Officer of the
Company to the effect that no Default or Event of Default has occurred and is
continuing (or if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and the action which the
Company proposes to take with respect thereto) and (ii) a compliance certificate
in substantially the form of Exhibit 7.09(c) (each, a “Compliance Certificate”).
 
7.10    Reporting Requirements.    The Company will furnish to the
Administrative Agent (to be promptly distributed to the Lenders), with
sufficient copies for the Lenders:
 
(a)    promptly and in any event within three Business Days after the Company
becomes aware of the existence of any Default or Event of Default, notice by
telephone or facsimile specifying the nature of such Default or Event of
Default, which notice, if given by telephone, shall be promptly confirmed in
writing within five Business Days;
 
(b)    promptly after the sending or filing thereof, copies of all reports which
the Company sends to its security holders generally and copies of all reports
and registration statements which the Company or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange
(including the Company’s Quarterly Report on Form 10-Q and Annual Report on Form
10-K);
 
(c)    promptly but not later than three Business Days after the Company becomes
aware of any change by Moody’s or S&P in the Debt Rating, notice by telephone or
facsimile of such change or rating; and
 
(d)    such other information respecting the business, prospects, properties,
operations or condition, financial or otherwise of the Company or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.
 
Documents required to be delivered pursuant to Section 7.09(a) or 7.09(b) or
Section 7.10(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Company shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Company shall notify (which may
be by facsimile or electronic mail) the



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 7.09(c) to the Administrative
Agent and each of the Lenders. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
7.11    ERISA Plans.    The Company will maintain and operate, and cause each
Subsidiary to maintain and operate, each Plan in material compliance with ERISA
and the Code and all applicable regulations thereunder.
 
7.12    Environmental Compliance; Notice.    The Company will, and will cause
each of its Subsidiaries to:
 
(a)    endeavor to use and operate all of its facilities and properties in
substantial compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in substantial compliance therewith,
and handle all Hazardous Materials in substantial compliance with all applicable
Environmental Laws;
 
(b)    promptly upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and properties or
compliance with Environmental Laws, evaluate such claims, complaints, notices
and inquiries and forward copies of (i) all such claims, complaints, notices and
inquiries which individually are likely to have a Material Adverse Effect and
(ii) all such claims, complaints, notices and inquiries, arising from a single
occurrence which together are likely to have a Material Adverse Effect, and
endeavor to promptly resolve all such actions and proceedings relating to
compliance with Environmental Laws; and
 
(c)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 7.12.
 
7.13    New Subsidiaries.    If the Company or any of its Subsidiaries at any
time after the date hereof acquires, forms, or establishes any Principal
Subsidiary or any Subsidiary becomes a Principal Subsidiary, the Company shall
cause any such Principal Subsidiary to promptly (a) execute and deliver to
Administrative Agent each of the Subsidiary Guaranty (Senior Capital Markets
Bridge Facility) and the Contribution Agreement (Senior Capital Markets Bridge
Facility) by executing and delivering the supplements thereto in the form
attached as Exhibit 7.13(a); and (b) provide such evidence of due authorization,
execution, and delivery of such Loan Documents as the Administrative Agent or
the Required Lenders may reasonably require.
 
7.14    Favorable Covenants.    If any of the covenants in the Existing
Multi-Year Revolver become more restrictive than any of the covenants in this
Agreement or any other Loan Document, then, at the request of the Required
Lenders, this Agreement or such other Loan



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Document shall be amended so that the covenants in this Agreement or such other
Loan Document are not less restrictive than those in the Existing Multi-Year
Revolver.
 
7.15    Existing Multi-Year Revolver.    The Company shall immediately notify
the Administrative Agent and the Lenders when the amount available to be drawn
under the Existing Multi-Year Revolver is less than $650,000,000.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
The Company agrees that as long as the obligations of the Lenders to make Loans
shall remain in effect and until all Obligations shall have been paid or
performed in full, unless the Required Lenders shall otherwise consent in
writing:
 
8.01    Liens, Etc.    The Company shall not create or assume and shall not
permit any Restricted Subsidiary to create or assume, any Lien upon or with
respect to any of its Principal Properties or shares of capital stock or
Indebtedness of any Restricted Subsidiary, whether now owned or hereafter
acquired, without making effective provision, and the Company in such case will
make or cause to be made effective provision, whereby the Obligations shall be
secured by such Lien equally and ratably with any and all other Indebtedness or
obligations thereby secured, so long as such other Indebtedness or obligations
shall be so secured; provided, however, that the foregoing shall not apply to
any of the following:
 
(a)    Liens existing on the Closing Date and set forth on Schedule 8.01;
 
(b)    Liens on any Principal Property acquired, constructed or improved after
the date of this Agreement which are created or assumed contemporaneously with,
or within 120 days after, or pursuant to financing arrangements for which a firm
commitment is made by a bank, insurance company or other lender or investor (not
including the Company or any Restricted Subsidiary) within 120 days after, the
completion of such acquisition, construction or improvement to secure or provide
for the payment of any part of the purchase price of such property or the cost
of such construction or improvement, or, in addition to Liens contemplated by
Sections 8.01(c) and 8.01(d), Liens on any Principal Property existing at the
time of acquisition thereof; provided, however, that in the case of any such
acquisition, construction or improvement the Lien shall not apply to any
property theretofore owned by the Company and/or one or more Restricted
Subsidiaries other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed, or
the improvement, is located;
 
(c)    Liens on property or shares of capital stock or indebtedness of a
corporation existing at the time such corporation is merged into or consolidated
with the Company or a Restricted Subsidiary or existing at the time of a sale,
lease or other disposition of the properties of a corporation as an entirety or
substantially as an entirety to the Company, or to a Restricted Subsidiary;
 
(d)    Liens on property or shares of capital stock of a corporation existing at
the time such corporation becomes a Restricted Subsidiary;



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Liens to secure Indebtedness of a Restricted Subsidiary to the Company or
one or more Restricted Subsidiaries;
 
(f)    Liens in favor of the United States of America or any State thereof, or
any department, agency or political subdivision of the United States of America
or any State thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
constructing or improving the property subject to such Liens;
 
(g)    Liens on timberlands in connection with an arrangement under which the
Company and/or one or more Restricted Subsidiaries are obligated to cut or pay
for timber in order to provide the lienholder with a specified amount of money,
however determined;
 
(h)    Liens created or assumed in the ordinary course of the business of
exploring for, developing or producing oil, gas or other minerals (including in
connection with borrowings of money for such purposes) on, or on any interest
in, or on any proceeds from the sale of, property acquired or held for the
purpose of exploring for, developing or producing oil, gas or other minerals, or
production therefrom, or proceeds of such production, or material or equipment
located on such property;
 
(i)    Liens in favor of any customer arising in respect of performance deposits
and partial, progress, advance or other payments made by or on behalf of such
customer for goods produced or to be produced or for services rendered or to be
rendered to such customer in the ordinary course of business, which Liens shall
not exceed the amount of such deposits or payments;
 
(j)    Liens on the property of the Company or any Restricted Subsidiary
incurred or pledges and deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, old-age pensions
and other social security benefits other than in respect of employer plans
subject to ERISA;
 
(k)    Liens pertaining to receivables or other accounts sold by the Company or
any of its Restricted Subsidiaries pursuant to a receivables sale transaction in
favor of the purchaser or purchasers of such receivables or other accounts;
 
(l)    purchase money liens or purchase money security interests upon or in any
other property acquired by the Company or any Restricted Subsidiary in the
ordinary course of business to secure the purchase price of such property or to
secure Indebtedness incurred solely for the purpose of financing the acquisition
of such property;
 
(m)    extensions, renewals and replacements of Liens referred to in Section
8.01(a) through (l) or this Section 8.01(m), provided, however, that the
Indebtedness secured thereby shall not exceed the principal amount of the
Indebtedness so secured at the time of such extension, renewal or replacement,
and such extension, renewal or replacement shall be limited to all or part of
the property or assets which secured the Lien extended, renewed or replaced
(plus improvements on such property);



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n)    Liens imposed by law, such as workers’, materialmen’s, mechanics’,
warehousemen’s, carriers’, lessors’, vendors’ and other similar Liens incurred
by the Company or any Restricted Subsidiary arising in the ordinary course of
business which secure its obligations to any Person;
 
(o)    Liens created by or resulting from any litigation or proceedings which
are being contested in good faith by appropriate proceedings; Liens arising out
of judgments or awards against the Company and/or one or more Restricted
Subsidiaries with respect to which the Company and/or such Restricted Subsidiary
or Restricted Subsidiaries are in good faith prosecuting an appeal or
proceedings for review; or Liens incurred by the Company and/or one or more
Restricted Subsidiaries for the purpose of obtaining a stay or discharge in the
course of any legal proceeding to which the Company and/or such Restricted
Subsidiary or Restricted Subsidiaries are a party;
 
(p)    Liens for taxes, assessments or other governmental charges or levies,
either not yet due and payable or to the extent that non-payment thereof shall
be permitted by Section 7.03, and landlord’s liens on property held under lease
and tenants’ rights under leases;
 
(q)    zoning restrictions, easements, licenses, reservations, restrictions on
the use of real property or minor irregularities of title incident thereto which
do not materially impair the value of any parcel of property material to the
operation of the business of the Company and its Restricted Subsidiaries taken
as a whole or the value of such property for the purpose of such business; and
 
(r)    Liens arising in connection with Sale-Leaseback Transactions permitted by
Section 8.02.
 
8.02    Sale-Leaseback Transactions.    The Company shall not, and shall not
permit any Restricted Subsidiary to, enter into any arrangement with any Person
providing for the leasing by the Company and/or one or more Restricted
Subsidiaries of any Principal Property (except for temporary leases for a term,
including any renewal thereof, of not more than three years and except for
leases between the Company and one or more Restricted Subsidiaries or between
Restricted Subsidiaries) which property has been or is to be sold or transferred
by the Company and/or such Restricted Subsidiary or Restricted Subsidiaries to
such Person (a “Sale-Leaseback Transaction”) unless (a) the Company and/or such
Restricted Subsidiary or Restricted Subsidiaries would be entitled to incur
Indebtedness secured by a Lien on such property without equally and ratably
securing the Obligations pursuant to the provisions of Section 8.01, or (b) the
Company shall apply or cause to be applied an amount equal to the Value of such
Sale-Leaseback Transaction within 120 days of the effective date of any
arrangement (i) to the retirement of Indebtedness for Borrowed Money incurred or
assumed by the Company or any Restricted Subsidiary (other than indebtedness for
borrowed money owed to the Company and/or one or more Restricted Subsidiaries)
which by its terms matures on, or is extendable or renewable at the option of
the obligor to, a date more than 12 months after the date of the incurrence or
assumption of such indebtedness and which is senior in right of payment to, or
ranks pari passu with, the Loans, or (ii) to the purchase of other property
which will constitute “Principal Property” having a fair value in the opinion of
the Board of Directors of the Company



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at least equal to the Value of such Sale-Leaseback Transaction, or (c) the
Company shall use the net proceeds to repay Loans hereunder.
 
Notwithstanding the provisions of Sections 8.01 and 8.02, the Company and any
one or more of its Restricted Subsidiaries may nevertheless create or assume
Liens which would otherwise require securing of the Obligations under said
provisions, and enter into Sale-Leaseback Transactions without compliance with
either Section 8.02(b) or 8.02(c), provided that the aggregate amount of all
such Liens and Sale-Leaseback Transactions permitted by Section 8.2 of this
Agreement and Section 9.02 of the Existing Multi-Year Revolver at any time
outstanding (as measured by the sum of (a) all Indebtedness secured by all such
Liens then outstanding or to be so created or assumed, but excluding secured
Indebtedness permitted under the exceptions in Section 8.01, and (b) the Value
of all such Sale-Leaseback Transactions then outstanding or to be so entered
into, but excluding such transactions in which indebtedness is retired or
property is purchased or Loans are repaid) shall not exceed 10% of Net Tangible
Assets.
 
8.03    Mergers, Etc.    The Company shall not merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets, whether now owned or hereafter acquired, to any Person; provided,
however, that the Company may merge or consolidate with or into any corporation
(whether or not affiliated with the Company) or convey, transfer, lease or
otherwise dispose of all or substantially all of its assets, to any other
corporation (whether or not affiliated with the Company) authorized to acquire
or operate the same, so long as (a) either (x) in the case of such merger or
consolidation, the Company is the surviving corporation or (y) if either (i) in
the case of such merger or consolidation, if the Company is not the surviving
corporation, or (ii) upon any such conveyance, transfer, lease or other
disposition, the surviving or transferee corporation expressly assumes the due
and punctual payment of all Obligations according to their terms and the due and
punctual performance and observance of all of the covenants and conditions of
this Agreement to be performed by the Company; and (b) after giving effect to
such transaction, no Default or Event of Default exists and the Company or such
surviving Person, as applicable, has demonstrated its compliance with Section
7.08 to the reasonable satisfaction of the Required Lenders.
 
8.04    Transactions with Affiliates.    The Company shall not enter into or be
a party to, or permit any of its Restricted Subsidiaries to enter into or be a
party to, any transaction with any Affiliate of the Company except for the
following:
 
(a)    as may be permitted under Sections 8.01, 8.02, or 8.03;
 
(b)    transactions in the ordinary course of business which are not likely to
have a Material Adverse Effect;
 
(c)    any Subsidiary of the Company may distribute or dividend to the Company
or any Principal Subsidiary all or a portion of such Subsidiary’s assets,
including such Subsidiary’s holdings of the capital stock of or other equity
interest in any of the other Subsidiaries of the Company; provided that, in the
case of such distribution or dividend to a Principal Subsidiary, such Principal
Subsidiary (x) is a direct or indirect wholly-owned Subsidiary of the Company



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and (y) has executed and delivered, or caused to be executed and delivered, all
relevant documentation of the types set forth in clauses (a) and (b) in Section
7.13;
 
(d)    the Company (i) may contribute all or a portion of the Company’s assets
relating to the Company’s consumer products, packaging and pulp and paper
businesses, including any of the Company’s holdings of the capital stock or
other equity interests in its Subsidiaries engaged in the consumer products,
packaging and pulp and paper businesses to a Principal Subsidiary and may assign
to such Principal Subsidiary certain liabilities relating to the Company’s
consumer products, packaging and pulp and paper businesses, and such Principal
Subsidiary may assume such liabilities, and (ii) may enter into any other
transactions with such Principal Subsidiary reasonably related to such
contribution; provided that, in the case of clause (i) or (ii) above in this
clause (d), (A) all of the capital stock of or other equity interest in such
Principal Subsidiary is directly wholly-owned by the Company and (B) such
Principal Subsidiary has executed and delivered, or caused to be executed and
delivered, all relevant documentation of the types set forth in clauses (a) and
(b) in Section 7.13;
 
(e)    any Restricted Subsidiary (i) may merge with and into or consolidate into
any Principal Subsidiary so long as such Principal Subsidiary is the surviving
corporation of such merger or consolidation or (ii) may contribute, distribute,
dividend or transfer assets to any Principal Subsidiary upon liquidation or
otherwise; provided that (A) in the case of clause (i) or (ii) above in this
clause (e), such Principal Subsidiary (x) is a direct or indirect wholly-owned
Subsidiary of the Company and (y) has executed and delivered, or caused to be
executed and delivered, all relevant documentation of the types set forth in
clauses (a) and (b) in Section 7.13 and (B) in the case of any such transfer of
assets, such transfer is on fair and reasonable terms and conditions
substantially as favorable to such Restricted Subsidiary as would be obtainable
by such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate of such Restricted Subsidiary;
 
(f)    the Company or any of its Subsidiaries may receive from any Subsidiary of
the Company by way of distribution or dividend, or may contribute to a joint
venture, assets relating to the Procurement Business of the Company or any of
its Subsidiaries, including any capital stock or other equity interest in any
Subsidiary of the Company whose principal business is the Procurement Business;
provided that, in the case of such contribution to a joint venture, all of the
capital stock of or other equity interest in such joint venture is owned
directly and exclusively by the Company and a Principal Subsidiary, and such
Principal Subsidiary (x) is a direct or indirect wholly-owned Subsidiary of the
Company and (y) has executed and delivered, or caused to be executed and
delivered, all relevant documentation of the types set forth in clauses (a) and
(b) in Section 7.13; or
 
(g)    the Company may distribute or dividend all of its holdings of capital
stock of Unisource to a Principal Subsidiary; provided that (i) such Principal
Subsidiary (A) is a direct or indirect wholly-owned Subsidiary of the Company
and (B) has executed and delivered, or caused to be executed and delivered, all
relevant documentation of the types set forth in clauses (a) and (b) in Section
7.13, and (ii) immediately after giving effect to such distribution or dividend,
all of the capital stock of Unisource constitutes all or substantially all the
assets of such Principal Subsidiary.



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
8.05    Accounting Changes.    The Company (a) shall not make, or permit any of
its Subsidiaries to make, any significant change in accounting treatment and
reporting practices except as permitted or required by GAAP or the Securities
and Exchange Commission and (b) shall not designate a different fiscal year
other than a fiscal year that ends on the closest Saturday to December 31 of
each year.
 
8.06    Margin Regulations.    The Company shall not use the proceeds of any
Loan in violation of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
 
8.07    Negative Pledges, Etc.    The Company shall not, and shall not permit
any Restricted Subsidiary to, enter into any agreement prohibiting compliance by
the Company with the provisions of the introduction to Section 8.01 or
restricting the ability of the Company or any other Loan Party to amend or
otherwise modify this Agreement or any other Loan Document.
 
8.08    Leverage Ratio.    The Company shall not permit the Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 72.50%.
 
8.09    Minimum Net Worth.    The Company shall not permit the Adjusted Net
Worth, measured as of the end of each fiscal quarter of the Company, to be less
than the Required Net Worth measured as of the end of such fiscal quarter.
 
8.10    Interest Coverage Ratio.    The Company will not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 2.25 to 1.00.
 
8.11    Indebtedness.    Until the Leverage Ratio as of the last day of any
fiscal quarter of the Company for which the financial reports and the
certificate have been delivered pursuant to Section 7.09(a) and Section 7.09(c),
respectively, falls below 65%, the Company shall not, and shall not suffer or
permit any of its Subsidiaries to, create, incur, assume or suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, Total
Debt of the Company and its Subsidiaries on a consolidated basis the aggregate
principal amount of which at any time outstanding exceeds on a consolidated
basis for the Company and its Subsidiaries an amount equal to $13,065,000,000
less the aggregate amount of all Net Proceeds received by the Company and its
Subsidiaries on a consolidated basis from any Asset Sales by the Company or any
of its Subsidiaries.
 
8.12    Existing Multi-Year Revolver.    The Company shall not permit the
Existing Multi-Year Revolver to terminate.
 
8.13    Unisource Parent.    If the distribution or dividend transaction
described in Section 8.04(g) has occurred, then, so long as Unisource Parent
remains a Subsidiary of the Company, the Company shall not permit Unisource
Parent to own assets whereby the capital stock of Unisource does not constitute
all or substantially all of the assets of Unisource Parent.



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX
EVENTS OF DEFAULT
 
9.01    Events of Default.    The term “Event of Default” shall mean any of the
events set forth in this Section 9.01.
 
(a)    Non-Payment.    The Company shall (i) fail to pay any principal of any
Loan when the same shall become due and payable; or (ii) fail to pay any
interest on any Loan or fail to pay any fee due under this Agreement within
three Business Days after the same shall become due and payable; or
 
(b)    Representations and Warranties.    Any representation or warranty made by
the Company in this Agreement or by any Loan Party in any other Loan Document or
in any certificate, document or financial or other statement delivered at any
time under or in connection with this Agreement or any other Loan Document shall
prove to have been incorrect or untrue in any material respect when made or
deemed made; or
 
(c)    Specific Defaults.    The Company shall fail to perform or observe any
term, covenant or agreement contained in Sections 7.01, 7.05, 7.06 or 7.10(a) or
Article VIII; or
 
(d)    Other Defaults.     The Company shall fail to perform or observe any
other term or covenant contained in this Agreement or any Loan Party shall fail
to perform any other term or covenant in any other Loan Document, and such
Default shall continue unremedied for a period of 30 days after the date upon
which written notice thereof shall have been given to the Company by the
Administrative Agent at the request of the Required Lenders or otherwise; or
 
(e)    Default under Other Agreements.    Any “Event of Default” shall occur and
be continuing under any of the Existing Multi-Year Revolver or any default shall
occur and be continuing under the terms applicable to:
 
(i)    any Funded Indebtedness or any Indebtedness or items of Indebtedness of
the Company or any of its Subsidiaries (other than under this Agreement or any
other Loan Document) which Funded Indebtedness or Indebtedness, as the case may
be, has an aggregate outstanding principal amount of $100,000,000 or more, or
 
(ii)    under one or more Swap Contracts of the Company or any of its
Subsidiaries resulting in aggregate Swap Termination Values of the Company and
its Subsidiaries of $100,000,000 or more and,
 
in either of the above cases, such default shall:
 
(A)    consist of the failure to pay such Indebtedness or such net obligations
when due (whether at scheduled maturity, upon early termination, by required
prepayment, acceleration, demand or otherwise) after giving effect to any
applicable grace period; or



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)    result in, or continue unremedied and unwaived for a period of time
sufficient to permit, the acceleration of such Indebtedness or the early
termination of any such Swap Contract; or
 
(f)    Bankruptcy or Insolvency.    The Company or any Restricted Subsidiary
shall:
 
(i)    generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;
 
(ii)    commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect;
 
(iii)    seek the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property or consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it;
 
(iv)    make a general assignment for the benefit of creditors; or
 
(v)    take any corporate action to authorize any of the foregoing; or
 
(g)    Involuntary Proceedings.    An involuntary case or other proceeding shall
be commenced against the Company or any Restricted Subsidiary seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any-substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Company
or any Restricted Subsidiary under the federal bankruptcy laws as now or
hereafter in effect; or
 
(h)    Monetary Judgments.    One or more judgments or orders for the payment of
money exceeding in the aggregate $75,000,000 shall be rendered against the
Company or any of its Subsidiaries and either (i) enforcement proceedings shall
have been initiated by any creditor upon such judgment or order or (ii) such
judgment or order shall continue unsatisfied or unstayed for a period of 30
days; or
 
(i)    Pension Plans.    Any of the following events shall occur with respect to
any Pension Plan:
 
(i)    the institution of any steps by the Company, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Company or any such member could reasonably expect to be
required to make a contribution to such Pension Plan, or could reasonably expect
to incur a liability or obligation to such Pension Plan or the PBGC, in excess
of $75,000,000; or



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(ii)    a contribution failure occurs with respect to any Pension Plan which
gives rise to a Lien under Section 302(f) of ERISA with respect to a liability
or obligation in excess of $75,000,000; or
 
(j)    Change in Control.    The acquisition by any Person or group (within the
meaning of Rule 13d-5 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of either (i)
33-1/3% or more of the outstanding shares of voting stock of the Company or (ii)
the power to direct or cause the direction of the management and policies of the
Company, whether through the ownership of voting securities, by contract or
otherwise; or
 
(k)    Impairment of Certain Documents.    Except as otherwise expressly
permitted in any Loan Document, any of the Loan Documents shall terminate or
cease in whole or in part to be the legally valid, binding, and enforceable
obligation of the relevant Loan Party, or such Loan Party or any Person acting
for or on behalf of any Loan Party, contests such validity, binding effect or
enforceability, or purports to revoke any Loan Document; or
 
(l)    Commitment Letter; Fee Letter.    The failure by the Company to perform
or comply with any of its obligations under the Commitment Letter or the Fee
Letter.
 
9.02     Remedies.    If any Event of Default shall have occurred and be
continuing:
 
(a)    The Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders, declare the Commitments to be terminated, whereupon
the Commitments shall forthwith be terminated; and/or
 
(b)    The Administrative Agent shall at the request of, and may with the
consent of, the Required Lenders, declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon and all other
Obligations payable hereunder or under any other Loan Document to be immediately
due and payable, whereupon the Loans, all such interest and all such Obligations
shall become and be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Company; and/or
 
(c)    The Administrative Agent shall at the request of, and may with the
consent of, the Required Lenders, exercise all rights and remedies available to
it as Administrative Agent and the Lenders under any Loan Document;
 
provided, however, that upon the occurrence of any Event of Default specified in
Section 9.01(f)(ii) or Section 9.01(g) or in the event of an actual or deemed
entry of an order for relief with respect to the Company or any of its
Subsidiaries under any bankruptcy, insolvency or other similar law now or
hereafter in effect, the Commitments shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest accrued
thereon and all other Obligations shall automatically become due and payable
without further action of the Administrative Agent or any Lender.
Notwithstanding anything else provided herein, upon the occurrence and the
continuance of an Event of Default, any of the Administrative Agent and the
Lenders may exercise any and all remedies available to it under law and equity.



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE X
ADMINISTRATIVE AGENT
 
10.01    Appointment and Authorization of Administrative Agent.    Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
 
10.02    Delegation of Duties.    The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
10.03    Liability of Administrative Agent.    No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
10.04    Reliance by Administrative Agent.
 
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
(b)    For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
10.05    Notice of Default.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article IX; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.
 
10.06    Credit Decision; Disclosure of Information by Administrative
Agent.    Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, properties,
financial and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Company hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, properties,
financial and other condition and creditworthiness of the Company and the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.
 
10.07    Indemnification of Administrative Agent.    Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 10.07. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company. The undertaking in this Section 10.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.
 
10.08    Administrative Agent in its Individual Capacity.    Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party or such Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.
 
10.09    Successor Administrative Agent.    The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the Company at all
times other than during the existence of an Event of Default (which consent of
the Company shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.04 and
11.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.
 
10.10    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.01 and 11.04) allowed in such judicial
proceeding; and
 
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.01 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
10.11    Other Agents; Arrangers and Managers.    None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger”, “co-syndication agent” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
10.12    Release from Subsidiary Guaranty.    The Administrative Agent is hereby
authorized to release any Guarantor from the Subsidiary Guaranty (Senior Capital
Markets Bridge Facility) in connection with any disposition or merger of such
Guarantor permitted hereunder or any sale of all or substantially all of the
assets of such Guarantor permitted hereunder. In addition, if more than 50% of
the capital stock or other ownership interest of Unisource or of Unisource
Parent is sold to the extent permitted hereunder, then the Administrative Agent
is hereby authorized to (i) release Unisource from the Subsidiary Guaranty
(Senior Capital Markets Bridge Facility), in the case of the sale of more than
50% of the capital stock of Unisource, or (ii) release both Unisource Parent and
Unisource from the Subsidiary Guaranty (Senior Capital Markets Bridge Facility),
in the case of the sale of more than 50% of the capital stock or other ownership
interest of Unisource Parent.
 
ARTICLE XI
MISCELLANEOUS
 
11.01    Amendments, Etc.    No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)    amend or waive any condition or provision set forth in Section 6.01 or
6.02 without the written consent of each Lender;
 
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
 
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(e)    amend or change Section 3.05 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(g)    release any Guarantor from the Subsidiary Guaranty (Senior Capital
Markets Bridge Facility) without the written consent of each Lender, except as
otherwise provided in Section 10.12; or
 
(h)    amend this Section 11.01 without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) each of the Fee Letter and
Commitment Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
11.02    Notices and Other Communications; Facsimile Copies.
 
(a)    General.    Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(i)    if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
 
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Company and the Administrative
Agent.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
 
(b)    Effectiveness of Facsimile Documents and Signatures.    Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
(c)    Limited Use of Electronic Mail.    Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.10, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d)    Reliance by Administrative Agent and Lenders.    The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notice of Borrowing or Notice of Conversion/Continuation) purportedly
given by or on behalf of the Company even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Company shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03    No Waiver; Cumulative Remedies.    No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right,



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
11.04    Attorney Costs, Expenses and Taxes.    The Company agrees (a) to pay or
reimburse the Administrative Agent for all costs and expenses actually incurred
by the Administrative Agent in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
actually incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) to each Lender being replaced pursuant to Section 4.09, the
reasonable out-of-pocket expenses and reasonable fees of counsel not exceeding
$5,000 in connection with such replacement. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent, and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender in connection with this Agreement. All amounts due under this Section
11.04 shall be payable on demand therefor. The agreements in this Section 11.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.
 
11.05    Indemnification by the Company.
 
(a)    Whether or not the transactions contemplated hereby are consummated, the
Company shall indemnify and hold harmless each Agent-Related Person, each
Arranger, each Co-Syndication Agent, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Party”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnified Party in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Company, any Subsidiary
of the Company or any other Loan Party, or any Environmental Liability related
in any way to the Company, any Subsidiary of the Company, or any other Loan
Party to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) arise out



61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of, are due to, or result from the debtor and creditor relationship created
under this Agreement and any other Loan Document, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnified Party is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (including Attorney Costs) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party. No Indemnified Party shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnified Party have any
liability for any indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). All amounts
due under this Section 11.05 shall be payable on demand therefor. The agreements
in this Section 11.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
 
(b)    The Administrative Agent, the Arrangers and each Lender agree that if any
investigation, litigation, suit, action or proceeding is asserted or threatened
in writing or instituted against it or any other Indemnified Party, or any
remedial, removal or response action is requested of it or any other Indemnified
Party, for which the Administrative Agent, the Arrangers or any Lender may
desire indemnity or defense hereunder, the Administrative Agent, the Arrangers
or such Lender shall promptly notify the Company thereof in writing and agree,
to the extent appropriate, to consult with the Company with a view to minimizing
the cost to the Company of its obligations under this Section 11.05; provided,
however, that failure by the Administrative Agent, any of the Arrangers or such
Lender to so notify shall not relieve or impair in any way the obligations and
duties of the Company herein or in any other Loan Documents. The Company will
not be required to pay the fees and expenses of more than one counsel for the
Indemnified Parties unless the employment of separate counsel has been
authorized by the Company, or unless any Indemnified Party reasonably concludes
that there may be defenses available to it which are not available to the other
Indemnified Parties or that there is a conflict between its interests and those
of the other Indemnified Parties.
 
(c)    No action taken by legal counsel chosen by the Agent, the Arrangers or
any Lender in defending against any such investigation, litigation, suit, action
or proceeding or requested remedial, removal or response action shall vitiate or
in any way impair the obligations and duties of the Company hereunder to
indemnify and hold harmless each Indemnified Party.
 
11.06    Payments Set Aside.    To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such



62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
 
11.07    Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section 11.07, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 11.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 11.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 11.07 and, to the extent expressly contemplated hereby, the Indemnified
Party) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund (as defined in subsection (g) of this Section 11.07) with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless the Administrative Agent otherwise consents (such consent not
to be unreasonably withheld or delayed); (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned; (iii) any assignment of a Commitment or outstanding Loans
must be approved by the Administrative Agent unless the Person that is the
proposed assignee is itself a Lender or to an Affiliate of a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee),
provided, that any such assignment to an Affiliate of a Lender must be approved
by the Administrative Agent (which approval shall not be unreasonably withheld
or delayed); (iv) any Lender, if so requested by the Company pursuant to Section
4.09, shall assign to another Eligible Assignee its entire Commitment and all
outstanding Loans; and (v) the parties to each assignment shall execute and
deliver to the



63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section 11.07, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.04, 4.02, 4.03, 4.05, 4.06, 11.04 and 11.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section
11.07. Any assignment or transfer by a Lender hereunder shall not require the
consent of the Company; provided, however, that, with respect to any such
assignment or transfer that is to occur prior to November 15, 2002, the
assigning or transferring Lender shall consult with the Company with respect
thereto.
 
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Company, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)    Any Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to any Person (other
than a natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to subsection (e)
of this Section 11.07, the Company agrees that each Participant shall be
entitled to the benefits of



64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Sections 3.04, 4.02, 4.03, 4.05 and 4.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 11.07. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 3.05 as though it were
a Lender. Any sale of a participation to any Person by a Lender pursuant hereto
shall not require the consent of the Company; provided, however, that, with
respect to any such sale of a participation that is to occur prior to November
15, 2002, the selling Lender shall consult with the Company with respect
thereto.
 
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.04, 4.02, 4.03 or 4.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 3.04 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with Section 11.15
as though it were a Lender.
 
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Any
such pledge or assignment of a security interest to any Person other than the
Federal Reserve Bank by a Lender pursuant hereto shall not require the consent
of the Company; provided, however, that, with respect to any such pledge or
assignment that is to occur prior to November 15, 2002, the selling Lender shall
consult with the Company with respect thereto.
 
(g)    As used herein, the following terms have the following meanings:
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Company or any of the Company’s Affiliates or Subsidiaries.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
11.08    Confidentiality.    Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such



65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; (f) to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; provided that such Eligible Assignee, Participant, contractual
counterparty, or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) has agreed in writing to keep
such Information confidential to the same extent as required of the Lenders in
this Section 11.08; (g) with the written consent of the Company; or (h) to the
extent such Information (1) becomes publicly available other than as a result of
a breach of this Section 11.08 or (2) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than the
Company. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and the terms of this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Borrowings. For the purposes of this Section 11.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any Lender (x) on a non-confidential basis prior to
disclosure by any Loan Party or (y) in accordance with clauses (h)(1) or (h)(2)
above in this Section 11.08. Any Person required to maintain the confidentiality
of Information as provided in this Section 11.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
11.09    Set-off.    In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company or any other Loan Party, any such notice being
waived by the Company (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be denominated in a currency different from that
of the applicable deposit or indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.



66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.10    Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
11.11    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.12    Integration.    In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
 
11.13    Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowings, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
 
11.14    Severability.    If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
11.15    Governing Law.
 
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.
 
11.16    Waiver of Right to Trial by Jury.    EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
11.17    Entire Agreement.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY
THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE COMPANY, THE LENDERS AND THE
ADMINISTRATIVE AGENT AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF
SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF,
INCLUDING THE COMMITMENT LETTER (EXCEPT AS EXPRESSLY SET FORTH THEREIN), EXCEPT
FOR THE FEE LETTER AND ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT
BY THE COMPANY OF (OR ANY



68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.
 
[Signature page follows]
 



69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

    
GEORGIA-PACIFIC CORPORATION
 
 
By:                 /s/    PHILLIP M. JOHNSON

--------------------------------------------------------------------------------

Name:    Phillip M. Johnson
Title:      Vice President and Treasurer

 
 

    
BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender
 
 
By:                 /s/    MICHAEL J. BALOK

--------------------------------------------------------------------------------

Name:    Michael J. Balok
Title:      Managing Director

 
 

    
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
 
 
By:                 /s/    ROBERT WAGNER

--------------------------------------------------------------------------------

Name:    Robert Wagner
Title:      Authorized Signatory

 
 
[Signature page to Credit Agreement]



70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 1.01(A)
 
COMMITMENTS
AND PRO RATA SHARES
 
Lender                                    
                                                                             
  
Commitment
    
Pro Rata Share

--------------------------------------------------------------------------------

Bank of America, N.A.
  
$
325,000,000
    
  50.0%
Goldman Sachs Credit Partners L.P.
  
$
325,000,000
    
  50.0%
               
Total
  
$
650,000,000
    
100.0%
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      



71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 1.01(B)
 
PRINCIPAL SUBSIDIARIES
 
1.      Brunswick Building Products, Inc., a Georgia corporation
2.      Brunswick P&P, LLC, a Georgia limited liability company
3.      Brunswick Pulp & Paper Company, a Delaware corporation
4.      Containerboard, LLC, a Georgia limited liability company
5.      CP&P, Inc., a Georgia corporation
6.      Fort James Corporation, a Virginia corporation
7.      Fort James Operating Company, a Virginia corporation
8.      Georgia-Pacific Resins, Inc., a Delaware corporation
9.      Georgia-Pacific West, Inc., an Oregon corporation
10.    G-P Gypsum Corporation, a Delaware corporation
11.    G-P Pulp, LLC, a Georgia limited liability company
12.    G-P Resins, LLC, a Georgia limited liability company
13.    G-P West, LLC, a Georgia limited liability company
14.    Great Northern Nekoosa Corporation, a Maine corporation
15.    Headquarters Company, LLC, a Georgia limited liability company
16.    Leaf Building Products, Inc., a Georgia corporation
17.    Leaf River Forest Products, Inc., a Delaware corporation
18.    Leaf River, LLC, a Georgia limited liability company
19.    Nekoosa Packaging Corporation, a Delaware corporation
20.    Nekoosa Papers Inc., a Wisconsin corporation
21.    Pacific Paper, LLC, a Georgia limited liability company
22.    Resins Paper Company, Inc., a Georgia corporation
23.    Unisource Worldwide, Inc., a Delaware corporation
24.    West Paper Company, Inc., a Georgia corporation



72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 5.02(d)
 
CORPORATE POWER; AUTHORIZATION
 
None.



73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.07
 
SUBSIDIARIES
 
GEORGIA-PACIFIC CORPORATION SUBSIDIARIES
 
The following table lists each subsidiary of Georgia-Pacific Corporation
indented under the name of its immediate parent, the percentage of each
subsidiary’s voting securities beneficially owned by its immediate parent and
the jurisdiction under the laws of which each subsidiary was organized:
 
Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction

--------------------------------------------------------------------------------

Georgia-Pacific Corporation
  
—
  
Georgia
A)    Arbor Property and Casualty Limited
  
100
  
Bermuda
B)    Arkansas Louisiana & Mississippi Railroad Company
  
100
  
Delaware
C)    Ashley, Drew & Northern Railway Company
  
100
  
Arkansas
D)    Blue Rapids Railway Company
  
100
  
Kansas
E)    Brown Board Holding, Inc.
  
100
  
Delaware
F)    Brunswick Pulp & Paper Company
  
100
  
Delaware
1)    Brunswick Building Products, Inc.
  
100
  
Georgia
2)    Brunswick P&P, Inc.
  
100
  
Georgia
G)    Brunswick Pulp Land Company, Inc.
  
100
  
Delaware
H)    CP&P, Inc.
  
100
  
Georgia
I)     Containerboard, LLC
  
100
  
Georgia
J)     CeCorr, Inc.
  
1001
  
Indiana
K)    Color-Box, LLC
  
100
  
Georgia
L)    Fordyce and Princeton R. R. Co.
  
100
  
Arkansas
L)    ForestExpress, LLC
  
28.11592
  
Delaware
N)    Fort James Corporation
  
100
  
Virginia
1)    Fort James International Holdings, Ltd.
  
88.83
  
Virginia
a)    Brusara Participacoes Ltda.
  
99.994
  
Brazil

--------------------------------------------------------------------------------

1
 
53% of CeCorr, Inc. is owned by Georgia-Pacific Corporation and 47% is owned by
Brown Board Holding Company.

2
 
Georgia-Pacific Corporation, International Paper Company and Weyerhaeuser
Company each own a 28.1159% interest. Mead Corporation, Boise Cascade and
Willamette each own a 4.2174% interest. Morgan Stanley owns a 3% interest.

3
 
Fort James Corporation owns 88.8% of Fort James International Holdings, Ltd. And
Fort James Operating Company owns 11.2%.

4
 
Fort James International Holdings, Ltd. owns 99.99% of Brusara Participacoes
Ltda and Fort James Corporation owns .001%.



74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

b) China Tissue Co. Ltd.
  
50
  
British Virgin Islands
i) Shanghai Cimic Fort James Tissue Co. Limited
  
98.25
  
People’s Republic of China
c) Crown Zellerbach AG Zug
  
95
  
Switzerland
d) Crown Zellerbach Interamerica, Inc.
  
100
  
Panama
e) Fort James de Mexico S.A. de C.V.
  
99.95238
  
Mexico
f) Fort James Healthcare Management Corporation
  
100
  
Delaware
g) Fort James Holding de Mexico, S.A. de C.V.
  
99.986
  
Mexico
i) Manufacturas Fort James de Mexico, S.A. de C.V.
  
99.9987
  
Mexico
ii) Fort James S.A. de C.V.
  
99.9988
  
Mexico
h) Georgia-Pacific Canada Consumer Products, Inc.
  
100
  
Canada
i) Canada Cup (1994) Inc.
  
100
  
Canada
ii) Dixie Canada Corp.
  
100
  
Canada
i) Georgia-Pacific Investment S.a.r.l.
  
100
  
US/Luxembourg
i) Georgia-Pacific S.a.r.l.
  
100
  
Luxembourg
I) Georgia-Pacific (Bermuda) Finance Limited
  
100
  
Bermuda
II) Georgia-Pacific Luxembourg S.a.r.l.
  
100
  
Luxembourg
1) Georgia-Pacific B.V.
  
100
  
The Netherlands
I) Georgia-Pacific S.P.R.L.
  
100
  
Belgium
A) Georgia-Pacific Services S.N.C.
  
99.99
  
Belgium
II) Georgia-Pacific France s.c.a.
  
97.710
  
France

--------------------------------------------------------------------------------

5
 
China Tissue Co., Ltd. owns 98.2% of Shanghai CIMIC Fort James Tissue Co.,
Limited and Shanghai Min. Ying Industrial Co. owns 1.8%.

6
 
Fort James International Holdings, Ltd. owns 99.98% of Fort James Holding de
Mexico, S.A. de C.V. and Fort James Operating Company owns .002%.

7
 
Fort James Holding de Mexico, S.A. de C.V. owns 99.998% of Manufacturas Fort
James de Mexico, S.A. de C.V. and Fort James International Holdings, Ltd. owns
.002%.

8
 
Fort James Holding de Mexico, S.A. de C.V. owns 99.998% of Fort James S.A. de
C.V. and Fort James International Holdings, Ltd. owns .002%.

9
 
Georgia-Pacific B.V. owns 99.9% of Georgia-Pacific Services S.N.C. and
Georgia-Pacific S.P.R.L. owns 1%.

10
 
Georgia-Pacific B.V. owns 97.7% of Georgia-Pacific France s.c.a. and
Georgia-Pacific S.P.R.L. owns 2.3%.



75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

    
100
  
Belgium
    
99.9911
  
France
C) Laboratoires Polive S.N.C.
  
50
  
France
D) Sodipan S.C.A.
  
100
  
France
a) Sodipan Transformation S.A.R.L.
  
100
  
France
    
100
  
France
    
50
  
France
a) Etablissements Ruby S.A.
  
90
  
France
III) Georgia-Pacific GB Limited
  
58.712
  
United Kingdom
A) British Tissues Limited
  
100
  
England
B) Fort Sterling Limited
  
100
  
England
a) Edgar Stuart
  
100
  
England
C) Georgia-Pacific Group Services
  
100
  
United Kingdom
Limited
  
100
  
United Kingdom
D) Troy Fibers Limited
  
100
  
United Kingdom
IV) Georgia-Pacific Nederland B.V.
  
100
  
The Netherlands
A) Georgia-Pacific Belgium B.V.B.A.
  
100
  
Belgium
B) Georgia-Pacific Deutschland GmbH
  
100
  
Germany
V) Ipek Kagit A.S.
  
50
  
Turkey
VI) Georgia-Pacific S.P.R.L. S. Com p.A.
  
100
  
Spain
A. Georgia-Pacific Iberia Holdings S.L.
  
100
  
Spain
a) Georgia-Pacific Hellas S.A.
  
100
  
Greece

--------------------------------------------------------------------------------

11
 
Georgia-Pacific France s.c.a owns 99.99% of Georgia-Pacific Brionne SAS and
Georgia-Pacific S.P.R.L. owns .01%.

12
 
Georgia-Pacific B.V. owns 58.7% of Georgia-Pacific GB Limited and
Georgia-Pacific France s.c.a. owns 41.3%.



76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

b) Georgia-Pacific Italia S.r.L.
  
100
  
Italy
V) Georgia-Pacific Europe Limited
  
100
  
United Kingdom
VI) Harmon International Limited
  
100
  
United Kingdom
VII)
  
100
  
Ireland
A) Handi-Pak Distributors Limited
  
100
  
Ireland
VIII) Georgia-Pacific Finland OY
  
100
  
Finland
A) Georgia-Pacific Scandinavia AB
  
100
  
Sweden
B) Georgia-Pacific Scandinavia A/S
  
100
  
Denmark
C) Georgia-Pacific Scandinavia AS
  
100
  
Norway
D) Ikaalisten Teollisuuspal-Velu oy
  
100
  
Finland
E) Ivandon Holding Oy
  
100
  
Finland
F) Nokian Palkallispal-Velutoy
  
100
  
Finland
G) Zao Georgia-Pacific (Russia)
  
100
  
Russia
IX) Georgia-Pacific France S.A.S.
  
100
  
France
j) Jarapar Participacoes Ltda.
  
99.9913
  
Brazil
k) St. Francis Insurance Co. Ltd.
  
100
  
Bermuda
3) Fort James Maine, Inc.
  
100
  
Maine
4) Fort James Operating Company
  
100
  
Virginia
a) Ecosource Corp.
  
100
  
Delaware
b) Fort James Camas L.L.C.
  
100
  
Washington
c) Fort James Fiber Canada Corporation
  
100
  
Ontario
d) Fort James Green Bay L.L.C.
  
100
  
Wisconsin
e) Fort James Northwest L.L.C.
  
100
  
Oregon
f) Harmon Associates Ltd.
  
100
  
Ontario
g) Harmon International Limited
  
100
  
United Kingdom
h) Prim Company L.L.C.
  
100
  
Wisconsin

--------------------------------------------------------------------------------

13
 
Fort James International Holdings, Ltd. owns 99.99% of Jarapar Participacoes
Ltda and Fort James Corporation owns .001%.



77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

i) West Mason, Inc.
  
100
  
Delaware
j) Swanson Wiper Corporation
  
10014
  
Wisconsin
5) Naheola Cogeneration Limited Partnership
  
9915
  
Delaware
O) G-P California Timber Holdco, Inc.
  
100
  
Georgia
P) G-P Gypsum Corporation
  
100
  
Delaware
1) KMHC, Incorporated
  
100
  
California
a) Compania Occidental Mexicana, S.A. de C.V.
  
49
  
Mexico
Q) G-P Pulp, LLC
  
100
  
Georgia
R) G-P Receivables, Inc.
  
100
  
Delaware
S) G-P Wood & Fiber Supply, LLC
  
100
  
Georgia
T) Georgia-Pacific Childcare Center, LLC
  
100
  
Georgia
U) Georgia-Pacific Foreign Holdings, Inc.
  
100
  
Delaware
V) Georgia-Pacific Holdings, Inc.
  
100
  
Delaware
W) Georgia-Pacific Resins, Inc.
  
100
  
Delaware
1) G-P Maine, Inc.
  
100
  
Delaware
2) G-P Resins, LLC
  
100
  
Georgia
3) Resins Paper Company, Inc.
  
100
  
Georgia
X) Georgia-Pacific Shared Services Corp.
  
100
  
Delaware
Y) Georgia-Pacific West, Inc.
  
100
  
Oregon
1) Aztec Trading Company, S.A.
  
100
  
Panama
2) Flakeboard, Inc.
  
100
  
Oregon
a) G-P Flakeboard Company
  
6716
  
Ontario
3) GPMF, Inc.
  
100
  
Delaware
4) G-P Canada Finance Company
  
100
  
Nova Scotia
5) G-P Canada Holdings, Limited
  
100
  
Nova Scotia
a) Beaverwood Finance Company
  
100
  
Nova Scotia
b) Georgia-Pacific Canada, Inc.
  
100
  
Ontario
i) Flakeboard Canada Incorporated
  
100
  
Nova Scotia
ii) Georgia-Pacific (Barbados), Limited
  
100
  
Barbados
1) Resinas Concordia
  
5017
  
Barbados
A) G-P Masisa de Brazil
  
99.9918
  
Barbados

--------------------------------------------------------------------------------

14
 
Fort James Operating Company owns 100% of the preferred stock of Swanson Wiper
Corporation and 50% of the common stock.

15
 
Fort James Pennington, Inc. owns 99% of Naheola Cogeneration, Limited
Partnership and Naheola Cogeneration, Inc. owns 1%.

16
 
67% of G-P Flakeboard Company is owned by Flakeboard, Inc. and 33% is owned by
F.B.F. Corporation.

17
 
50% of Resinas Concordia is owned by Georgia-Pacific (Barbados) Limited and 50%
is owned by Georgia-Pacific West, Inc.



78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

  6) G-P Latin America, Incorporated
  
100
  
Barbados
a) Inversiones (Chile) Georgia-Pacific Limitada
  
99.9919
  
Barbados
i) Georgia-Pacific Masisa Resinas Limitada
  
99.9920
  
Barbados
  7) G-P Securities Company
  
8021
  
New Zealand
a) Georgia-Pacific Global Corporation
  
100
  
Oregon
i) GPSP, Inc.
  
100
  
Delaware
  8) Georgia-Pacific Asia, Inc.
  
100
  
Delaware
a) Georgia-Pacific-Asia (H. K.) Limited
  
10022
  
Hong Kong
  9) Georgia-Pacific Building Materials Sales, Ltd.
  
100
  
New Brunswick
10) Georgia-Pacific de Mexico, S. de R. L. de C. V.
  
10023
  
Mexico
11) Georgia-Pacific Finance, LLC
  
100
  
Delaware
12) Georgia-Pacific Foreign Sales Corporation
  
100
  
Barbados
13) Georgia-Pacific NZ Holdings, LLC
  
100
  
Delaware
14) Georgia-Pacific NZ Company
  
100
  
New Zealand
15) Georgia-Pacific U.K. Limited
  
100
  
England
16) Georgia Steamship Company, Inc.
  
100
  
Delaware
17) Georgia-Pacific GmbH
  
9024
  
Switzerland
18) St. Croix Pulpwood, Limited
  
100
  
New Brunswick
19) West Paper Company, Inc.
  
100
  
Georgia
20) West Paper, LLC
  
100
  
Georgia
Z) Georgia Temp, Inc.
  
100
  
Delaware
AA) Gloster Southern Railroad Company
  
100
  
Delaware
AB) Great Northern Nekoosa Corporation
  
100
  
Maine
1) Chattahoochee Industrial Railroad
  
100
  
Georgia

--------------------------------------------------------------------------------

18
 
99.99% of G-P Masisa de Brazil is owned by Resinas Concordia and .01% is owned
by Georgia-Pacific Resinas Limitada .

19
 
99.99% of Inversiones Georgia-Pacific (Chile) Limitada is owned by G-P Latin
America. Incorporated and .01% is owned by Georgia-Pacific (Barbados) Limited.

20
 
99.99% of Georgia-Pacific Masisa Resinas Limitada is owned by Inversiones
Georgia-Pacific (Chile) Limitada and .01% is owned by Georgia-Pacific (Barbados)
Limited.

21
 
80% of G-P Securities Company is owned by Georgia-Pacific West, Inc. and 20% is
owned by Georgia-Pacific NZ Holdings, LLC.

22
 
90% of Georgia-Pacific Asia (H.K.) Limited is owned by Georgia-Pacific Asia,
Inc. and 10% is owned by Unisource International, Inc.

23
 
Georgia-Pacific de Mexico, S. de R.L. de C.V. is owned by both Georgia-Pacific
West, Inc. and Georgia-Pacific Investment Company.

24
 
90% of Pulpsource GmbH is owned by Georgia-Pacific West, Inc. and 10% is owned
by Unisource International, Inc.



79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

2) Envases Industriales de Costa Rica, S.A.
  
33.3325
  
Costa Rica
3) Fipasa-Fibras Panama, S.A.
  
50
  
Panama
4) Great Southern Paper Company
  
100
  
Georgia
5) Industria Panamena de Papel, S.A.
  
50
  
Panama
6) Leaf River Forest Products, Inc.
  
100
  
Delaware
a) LRC Timber, Inc.
  
100
  
Delaware
b) Leaf Building Products, Inc.
  
100
  
Georgia
c) Leaf River, LLC
  
100
  
Georgia
d) Old Augusta Railroad Company
  
100
  
Mississippi
7) Nekoosa Packaging Corporation
  
100
  
Delaware
a) G-P Total Packaging Solutions, Inc.
  
100
  
Delaware
8) Nekoosa Papers Inc.
  
100
  
Wisconsin
a) Georgia-Pacific Britain Limited
  
89.926
  
Bermuda
AC) Headquarters Company, LLC
  
100
  
Georgia
AD) Millennium Packaging Solutions, LLC
  
5027
  
Delaware
AE) NATC California Holdings, LLC
  
100
  
Delaware
i) NATC California, LLC
  
100
  
Delaware
AF) Pacific Paper, LLC
  
100
  
Georgia
AG) Phoenix Athletic Club, Inc.
  
100
  
Georgia
AH) Southwest Millwork and Specialties, Inc.
  
100
  
Delaware
1) Maderas Howrey S. A. de C. V.
  
10028
  
Mexico
AI) Tomahawk Land Company
  
100
  
Delaware
AJ) Unisource Worldwide, Inc.
  
100
  
Delaware
1) Alco Realty, Inc.
  
100
  
Delaware
a) Alco Canada Realty Ltd.
  
100
  
Alberta
2) BRT, Inc.
  
100
  
Delaware
3) Packaging Concepts International Corp.
  
100
  
New Jersey
4) Paper Corporation of North America
  
100
  
Delaware
a) Unisource Canada, Inc.
  
100
  
Ontario

--------------------------------------------------------------------------------

25
 
33.33% of Envases Industriales de Costa Rica, S.A. is owned by Great Northern
Nekoosa Corporation and 66.67% is owned by Del Monte Fresh Produce
International, Inc.

26
 
89.9% of Georgia-Pacific Britain Limited is owned by Nekoosa Papers Inc. and
10.1% is owned by Great Northern Nekoosa Corporation.

27
 
50% of Millennium Packaging Solutions, LLC is owned by Georgia-Pacific
Corporation and 50% is owned by National Packaging Solutions Group.

28
 
99.6% of Maderas Howrey S.A. de C.V. is issued to Southwest Millwork and
Specialties, Inc. and the remaining .4% is issued to Georgia-Pacific Shared
Services Corp., Georgia-Pacific Holdings, Inc, Georgia-Pacific Pulpwood Company
and Georgia-Pacific West, Inc. in equal parts. 100% of Series B stock and 100%
of Series C stock are issued to Southwest Millwork and Specialties, Inc.



80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Name

--------------------------------------------------------------------------------

  
% of Voting Securities

--------------------------------------------------------------------------------

  
Jurisdiction      

--------------------------------------------------------------------------------

b) Unisource Distribudora, S.A. de C.V.
  
100
  
Mexico
i) Servicios Corporativos, Unisource, S.A. de C.V.
  
99.929
  
Mexico
ii) Unisource del Centro, S.A. de C.V.
  
99.930
  
Mexico
iii) Unisource Empaque, S.A. de C.V.
  
99.931
  
Mexico
iv) Unisource Servicios, S.A. de C.V.
  
99.932
  
Mexico
  5) Portfolio Receivables, Inc.
  
100
  
Delaware
a) Portfolio Receivables, LLC
  
100
  
Delaware
  6) UniMadison, Inc.
  
100
  
Wisconsin
  7) Unisource Capital Corporation
  
100
  
Delaware
  8) The Unisource Corporation
  
100
  
Texas
  9) Unisource Holdings, Inc.
  
100
  
Delaware
10) Unisource International, Inc.
  
100
  
Delaware
a) Unisource International Handelgesellschaft m.b.H.
  
99
  
Austria
b) Unisource International Hong Kong Limited
  
99
  
Hong Kong
c) Unisource International Limited
  
100
  
Jamaica
11) Unisource Realty, Inc.
  
100
  
Delaware
12) Unisource Sales Corporation
  
100
  
Delaware
AK) XRS, Inc.
  
100
  
Delaware

--------------------------------------------------------------------------------

29
 
99.9% is owned by Unisource Distribudora, S.A. de C.V. and .01% is owned by
Unisource Servicios S.A. de C.V.

30
 
99.9% is owned by Unisource Distribudora, S.A. de C.V. and .01% is owned by
Unisource Servicios S.A. de C.V.

31
 
99.9% is owned by Unisource Distribudora, S.A. de C.V. and .01% is owned by
Unisource Servicios S.A. de C.V.

32
 
99.9% is owned by Unisource Distribudora, S.A. de C.V. and .01% is owned by
Servicios Corporativos, Unisource S.A. de C.V.



81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 5.12
 
ENVIRONMENTAL MATTERS
 
Section 5.12(a)
 
None.
 
Section 5.12(b)(i)
 
None.
 
Section 5.12(b)(ii)
 

 
1.
 
Fox River, Green Bay, Wisconsin

 
2.
 
Kalamazoo, Michigan

 
Section 5.12(c)
 

 
1.
 
Fox River, Green Bay, Wisconsin

 
2.
 
Kalamazoo, Michigan

 
Section 5.12(d)
 
None.
 
Section 5.12(e)
 

 
1.
 
Fox River, Green Bay, Wisconsin

 
2.
 
Kalamazoo, Michigan

 
Section 5.12(f)
 
None.
 
Section 5.12(g)
 
None.
 
Section 5.12(h)
 
None.
 
Section 5.12(i)
 
None.



82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.13
LABOR MATTERS
 
None.



83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.14
ERISA
 
Incorporated by reference herein is Note 11 to the Company’s consolidated
financial statements in the Annual Report to the Shareholders for the fiscal
year ended December 29, 2001.



84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 8.01
EXISTING LIENS
 
1.    Liens arising in connection with various bond financings:
 
DEBT RELATED
      TO LIENS                

--------------------------------------------------------------------------------

  
PRINCIPAL OUTSTANDING

--------------------------------------------------------------------------------

  
DESCRIPTION OF ASSETS COVERED BY LIENS

--------------------------------------------------------------------------------

Henry County, GA
IRB
  
$  9,000,000
  
Hampton, GA Roofing Plant
Grenada, MS
Small IRB
  
    1,000,000
  
Grenada, MS OSB Plant – All Assets
Putnam County, FL
$2.5 IRB
  
       410,000
  
Palatka, FL Oxidation Pond, Equipment & Land
Putnam County, FL
  
    5,490,000
  
Palatka, FL Machinery & Equipment
Port Hudson
7&7 IRB
  
    8,000,000
  
East Baton Rouge, LA Land Site/Pollution Control Facility
Greenville County, VA
Small IRB
  
    1,000,000
  
Greenville, VA OSB Pollution Control Facility
Perry County, MS
Pollution Control Bonds
  
  73,000,000
  
Pulp Mill and Administration*
Perry County, MS
Pollution Control Bonds
  
  23,600,000
  
Pulp Mill and Administration*
Bedford County, VA
Pollution Control Bonds
  
    5,600,000
  
Bedford Pollution Control Facility
Lawrence County, MS
Pollution Control Bonds
  
  12,200,000
  
Monticello Mill Pollution Control and Solid Waste Disposal Facility
Little River County
Pollution Control Bonds
  
  91,450,000
  
Pollution Control Facilities at Ashdown Plant
City of Kansas, MO
IRB
  
    9,000,000
  
Corrugated Box Manufacturing Plant In Kansas City



85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEBT RELATED
      TO LIENS                

--------------------------------------------------------------------------------

  
PRINCIPAL OUTSTANDING

--------------------------------------------------------------------------------

  
DESCRIPTION OF ASSETS COVERED BY LIENS

--------------------------------------------------------------------------------

Town of Baileyville, ME
Pollution Control Bonds
  
  7,500,000
  
Pollution Control     Facilities at Woodland Plant
Campbell County, VA
Pollution Control Bonds
  
19,500,000
  
Upgrade to Equipment

 
2.    Other Liens not arising in connection with Unisource assets:
 
a.    Any liens created by the Company 1999 Receivables Program.
 
b.    Fayette County, $11,100,000, Upgrade to Equipment
 
c.    Crossett, AR, $28,300,000, Upgrade to Equipment
 
d.    Crossett, AR, $18,000,000, Upgrade to Equipment
 
3.    Other Liens arising in connection with Unisource assets:
 
a.    Liens securing the following Indebtedness for Money Borrowed:
 
DESCRIPTION      

--------------------------------------------------------------------------------

  
MATURITY DATE

--------------------------------------------------------------------------------

  
AMOUNT

--------------------------------------------------------------------------------

Industrial Revenue Bond
  
2000
  
$
56,000
Capital Leases—Phones
  
Various
  
 
20,000
Capital Leases—Vehicles
  
Various
  
 
429,000
Capital Leases—Real Estate
  
Various
  
 
11,091,000
Capital Leases—Other
  
Various
  
 
367,000
Loan—Insurance Policy
       
 
140,000
Miscellaneous
  
Various
  
 
1,518,000

 

 
b.
 
Landlord lien against assets located on leased real property in Quebec, Canada:
Rue Newton, Quebec City, Quebec, Canada; and Cote de Liesse, St. Laurent,
Quebec, Canada.

 

 
c.
 
Liens under SunTrust Synthetic Lease: Lease and Development Agreement, dated as
of November 8, 1994, as modified from time to time and as assigned to SunTrust
Bank by PPI SPV, L.P., pursuant to the Loan Agreement dated as of November 8,
1994, as amended from time to time, between PPI SPV, L.P. and SunTrust.



86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 
d.
 
Lien evidenced by the financing statements reflected on attached list on the
specific collateral covered by such financing statements.



 

 
e.
 
See also chart attached below.

 



4.
 
Notwithstanding anything in this Schedule 8.01, any other Schedule to the Credit
Agreement or the Credit Agreement to the contrary, any and all liens reflected
on this Schedule 8.01 securing the Indebtedness for Borrowed Money incurred by
Unisource Worldwide, Inc. under its existing senior credit facility shall be
terminated upon the Company’s refinancing thereof in accordance with the
provisions of Credit Agreement.



87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Clark Group Limited (Inc.)
East Rutherford, NJ
    
Modern Handling Equipment of N.J., Inc.,
Edison, NJ
    
forklift
    
1739749
    
12/18/96
Clark Group Limited (Inc.)

East Rutherford, NJ
    
Modern Handling Equipment of N.J., Inc.,
Edison, NJ
    
forklift
    
1725065
    
10/02/96
Clark Group Limited
Kearney, NJ
    
Associates Leasing, Inc.,
Cleveland, OH
    
forklift
    
1634968
    
03/07/95
Clark Group Limited
Kearney, NJ
    
Associates Leasing, Inc.,
Cleveland, OH
    
forklift
    
1611518
    
01/03/95
Clark Group LTD
East Rutherford, NJ
    
Modern Handling Equipment of N.J., Inc.,
Edison, NJ
    
forklift
    
1631832
    
04/27/95
Clark Group LTD
East Rutherford, NJ
    
Modern Handling Equipment of N.J., Inc.,
Edison, NJ
    
forklift
    
1617742
    
02/09/95
Columbia Packaging
Pasco, WA
    
Monterey Leasing
Yakima, WA
    
equipment
    
963460234
    
12/11/96
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
9712060544
    
04/28/97
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
9712060558
    
04/28/97
Conifer Crent Company (Inc.),
Richmond, CA
    
RJMS Corp. dba Toyota Material Handling, Northern California
Hayward, CA
    
equipment
    
9712060537
    
04/28/97
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
9524360195
    
08/28/95
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
9524360203
    
08/28/95
Conifer Crent Company (Inc.),
Richmond, CA
    
Tennant Company
Minneapolis, MN
    
power sweeper and options
    
9517860367
    
06/23/95



88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Conifer Crent Company (Inc.),
Richmond, CA
    
Hewlett-Packard Company, Finance & Remarketing Division,
Sunnyvale, CA
    
equipment
    
9525760316
    
09/08/95
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
93244326
    
12/06/93
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
93244327
    
12/06/93
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
94163349
    
08/10/94
Conifer Crent Company (Inc.),
Richmond, CA
    
Perin Co., Inc.
Hayward, CA
    
forklift
    
94163350
    
08/10/94
Conifer Crent Company (Inc.),
Richmond, CA
    
Siemens Credit Corporation,
Boca Raton, FL
    
telephone system lease and installation
    
93190248
    
09/17/93
Conifer Crent Company (Inc.),
Richmond, CA
    
Yale Financial Services, Inc.
Flemington, NJ
    
equipment
    
93128920
    
06/24/93
Engineered Packaging Systems,
a Division of Unisource Worldwide,
Oshtemo, MI
    
Cargill Leasing Corporation,
Minneapolis, MN
    
equipment
    
D125389
    
08/07/96
Foremost Corrugated Company, Inc.,
Moonachie, NJ
    
Ferdon Equipment Company,
Union, NJ
    
forklifts
    
1705474
    
06/19/96
Foremost Corrugated Company, Inc.,
Moonachie, NJ
    
Ferdon Equipment Company,
Union, NJ
    
forklifts
    
1636968
    
05/26/9?
National Sanitary Supply Co.,
Houston, TX
    
Federal Sign, Division of Federal Signal Corporation,
Houston, TX
    
roof sign
    
172305
    
08/29/96



89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

National Sanitary Supply Co.,
Houston, TX
    
Federal Sign, Division of Federal Signal Corporation,
Houston, TX
    
sign, letters and overlay face
    
913866
    
09/09/96
National Sanitary Supply Company,
Fairfield, OH
    
Portman Equipment Company,
Monroe, OH
    
lift trucks
    
9802002459
    
04/30/98
National Sanitary Supply Company,
Los Angeles, CA
    
General Electric Co., Lighting Business Group,
Cleveland, OH
    
lamps and bulbs
    
M87854
    
09/16/88 continued
National Sanitary Supply Company,
Los Angeles, CA
    
General Electric Co., Lighting Business Group,
Cleveland, OH
    
lamps and bulbs
    
545989
    
09/15/88 continued
National Sanitary Supply Company,
Los Angeles, CA
    
State Board of Equalization,
Sacramento, CA
    
tax lien
    
961569178
    
09/24/96
Packaging Consultants,
Minneapolis, MN
    
Minnesota Lift Truck, Inc.,
Brooklyn Park, MN
    
forklift
    
1626526
    
11/01/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93122665
    
06/21/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor trailer and accessories
    
93146366
    
07/22/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
van and accessories
    
93258721
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258722
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258723
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258754
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258755
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258756
    
12/27/93



90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258757
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258758
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258759
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258761
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
van and accessories
    
93258762
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258763
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258765
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258766
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
94020760
    
02/03/94
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
94022911
    
02/09/94
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
94028639
    
02/16/94
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258743
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258744
    
12/27/93
Paper Corporation of America,

Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258745
    
12/27/93



91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258746
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258747
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258748
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
van and accessories
    
93258749
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
van and accessories
    
93258750
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258751
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258752
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258753
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
93258724
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
van and accessories
    
93258726
    
12/27/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
748246
    
06/21/93
Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractors
    
783825
    
04/25/94
Paper Corporation of America, Unijax Sloan,
Jacksonville, FL
    
General Electric Company, GE Lighting,
Cleveland, OH
    
lights
    
223018
    
08/10/93



92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Paper Plus,
Houston, TX
    
Southwestern Bell Telecommunications, Inc., dba Southwestern Bell Telecom,
Richardson, TX
    
equipment
    
229263
    
11/29/95
Peerless Products Company,
Salt Lake City, UT
    
Legacy Financial, dba Legacy Leasing,
Murray, UT
    
conveyor dishmachine
    
438358
    
05/12/95
Peerless Products Company,
Salt Lake City, UT
    
Legacy Financial, Inc.
Murray, UT
    
equipment
    
428053
    
02/23/95
Rollsource, a division of Unisource Worldwide,
Des Plaines, IL
    
International Paper Company,
Memphis, TN
    
paper
    
3474311
    
11(?)/29/95
Rollsource, a division of Unisource Worldwide,
Des Plaines, IL
    
International Paper Company,
Memphis, TN
    
paper
    
3474311
    
(?)/29/95
Rollsource, a Unisource division,
Des Plaines, IL
    
International Paper Company,
Memphis, TN
    
envelope paper
    
3723618
    
08/01/97
Santa Rosa Paper Company,
Santa Rosa, CA
    
Bay West Paper Corporation
    
paper towels
    
408719
    
02/03/98
Santa Rosa Paper Company,
Santa Rosa, CA
    
Bay West Paper Corporation, a Mosinee subsidiary,
Harrodsburg, KY
    
paper towels and accessories
    
9800260299
    
12/29/97
Santa Rosa Paper Company,
Santa Rosa, CA
    
Warren Capital Corporation,
Novato, CA
    
forklifts and ramp system
    
9633760088
    
11/27/96
Santa Rosa Paper Company,
Santa Rosa, CA
    
Warren Capital Corporation,
Novato, CA
    
computer equipment and building materials
    
9706961371
    
03/05/97
Set Point Paper Co., Inc.,
Mansfield, MA
    
Lewis/Boyle, Inc.,
Waltham, MA
    
pallet truck and accessories
    
9859
    
01/17/95
Set Point Paper Co., Inc.,
Mansfield, MA
    
Lewis/Boyle, Inc.,
Waltham, MA
    
order picker and accessories
    
9793
    
10/11/94



93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Set Point Paper Co., Inc.,
Mansfield, MA
    
Lewis/Boyle, Inc.,
Waltham, MA
    
pallet truck and accessories
    
9811
    
10/31/94
Set Point Paper Co., Inc.,
Mansfield, MA
    
Crellin Handling Equipment,
East Providence, RI
    
equipment
    
221510
    
03/14/94
Set Point Paper Co., Inc.,
Mansfield, MA
    
Crellin Handling Equipment,
East Providence, RI
    
equipment
    
9664
    
03/14/94
Spiro-Wallach Company, Inc.
Glendale, NY
    
Advanta Leasing Corp.,
Voorhees, NJ
    
cameras and video equipment
    
942089
    
12/27/94
Sunland Sanitary Supply, Inc.
Albuquerque, NM
    
Forklift Systems, Inc.
Denver, CO
    
forklift
    
960212011
    
02/12/96
Sunland Sanitary Supply, Inc.
Pueblo, CO
    
Forklift Systems, Inc.
Denver, CO
    
forklift
    
962003074
    
01/11/96
Turnquist, Inc. a/k/a Turnquist Paper Company,
Brooklyn Park, MN
    
National City Bank of Minneapolis
    
equipment
    
1672556
    
05/09/94
Unisource Worldwide, dba Roll Source,
Des Plaines, IL
    
Atlas Lift Truck Rentals & Sales, Inc.,
Schiller Park, IL
    
forklift and equipment
    
3387556
    
04/12/95
Unisource Worldwide, dba Roll Source,
Des Plaines, IL
    
Atlas Lift Truck Rentals & Sales, Inc.,
Schiller Park, IL
    
forklift
    
3387556
    
04/12/95
Unisource Worldwide,
Huntington Beach, CA
    
Yale/Chase Materials Handling, Inc.,
City of Industry, CA
    
forklift and accessories
    
9821060070
    
07/27/98
Unisource Worldwide, Inc., dba Fleetwood Paper Company,
Addison, IL
    
Triangle Home Products, Inc.,
Chicago, IL
    
foam blocks
    
3469348
    
11/13/95



94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc., dba Mack-Pak Division,
Oklahoma City, OK
    
Rock-Tenn Converting Company,
Norcross, GA
    
hot melt midget sealer
    
053144
    
10/15/97
Unisource Worldwide, Inc., dba Mack-Pak Division,
Oklahoma City, OK
    
Rock-Tenn Converting Company,
Norcross, GA
    
hot melt midget sealer
    
233521
    
11/12/97
Unisource Worldwide, Inc., dba Mack-Pak Division,
Oklahoma City, OK
    
Rock-Tenn Converting Company,
Norcross, GA
    
hot melt midget sealer
    
053144
    
10/15/97
Unisource Worldwide, Inc., dba Mack-Pak Division,
Oklahoma City, OK
    
Rock-Tenn Converting Company,
Norcross, GA
    
hot melt midget sealer
    
233521
    
11/12/97
Unisource Worldwide, Inc., dba Unisource Paper Company,
Houston, TX
    
NFC Financial,
Corte Madera, CA
    
equipment
    
198731
    
10/10/94
Unisource Worldwide, Inc., fka Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
94061730
    
04/06/94
Unisource Worldwide, Inc., fka Paper Corporation of America,
Carson, CA
    
Fleet Credit Corporation,
Providence, RI
    
tractor and accessories
    
9404436
    
04/14/94
Unisource Worldwide, Inc.,
Addison, IL
    
First Access,
Bedford Park, IL
    
forklift
    
3759238
    
11/04/97



95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Addison, IL
    
First Access,
Bedford Park, IL
    
forklift
    
3851676
    
05/18/98
Unisource Worldwide, Inc.,
Addison, IL
    
Triangle Home Products,
Chicago, IL
    
foam blocks
    
(?)
    
(?)
Unisource Worldwide, Inc.,
Berwyn, PA
    
Siemens Credit Corporation,
Bridgewater, NJ
    
telephone equipment
    
172736
    
08/11/98
Unisource Worldwide, Inc.,
Berwyn, PA
    
Siemens Credit Corporation,
Bridgewater, NJ
    
telephone system upgrade
    
98014751
    
08/18/98
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
van and accessories
    
B806932
    
08/06/98
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor trailers
    
(?)
    
04/20/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120531
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120532
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120533
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120534
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120535
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120536
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120537
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120538
    
06/14/94



96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120539
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120540
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94120542
    
06/14/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94151253
    
?/?/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94154762
    
07/29/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
94174728
    
08/26/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560225
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560227
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560230
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560236
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560239
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9433960371
    
11/17/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9433960376
    
11/17/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560242
    
10/06/94



97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
9429560247
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
224662
    
06/16/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
224663
    
06/16/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
224664
    
06/16/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
224665
    
06/16/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
224666
    
06/16/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
235526
    
09/?/94
Unisource Worldwide, Inc.,
Carson, CA
    
Fleet Capital Corp.
Providence, RI
    
tractor and accessories
    
B631569
    
10/06/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Costa Mesa, CA
    
tractor and accessories
    
94178443
    
08/30/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Costa Mesa, CA
    
tractor and accessories
    
94178448
    
08/30/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Costa Mesa, CA
    
tractor and accessories
    
9434660568
    
11/22/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Costa Mesa, CA
    
truck with van body and tractor
    
B636534
    
11/18/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9501861157
    
01/03/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9501861162
    
01/03/95



98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9501861170
    
01/03/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9507661030
    
03/15/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9500081
    
01/03/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9500082
    
01/03/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
tractor and accessories
    
9503559
    
03/15/95
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
truck and accessories
    
408825
    
08/29/94
Unisource Worldwide, Inc.,
Carson, CA
    
Pitney Bowes Credit Corporation,
Seal Beach, CA
    
truck and accessories
    
408826
    
08/29/94
Unisource Worldwide, Inc.,
Cincinnati, OH
    
El Camino Resources, Ltd.,
Woodland Hills, CA
    
master lease and equipment thereunder
    
94-133726
    
08/01/94
Unisource Worldwide, Inc.,
Cincinnati, OH
    
El Camino Resources, Ltd.,
Woodland Hills, CA
    
master lease and equipment thereunder
    
95-8542
    
01/23/95
Unisource Worldwide, Inc.,
City of Commerce, CA
    
Potlatch Corporation,
Santa Ana, CA
    
paper roll stock
    
9620860456
    
07/24/96
Unisource Worldwide, Inc.,
Commerce, CA
    
Raymond Leasing Corporation,
Greene, NY
    
reach trucks and batteries
    
9814060238
    
05/18/98
Unisource Worldwide, Inc.,
Commerce, CA
    
Raymond Leasing Corporation,
Greene, NY
    
reach trucks and batteries
    
9814060241
    
05/18/98
Unisource Worldwide, Inc.,
Commerce, CA
    
Raymond Leasing Corporation,
Greene, NY
    
orderpickers and batteries
    
9814060247
    
05/18/98
Unisource Worldwide, Inc.,
Commerce, CA
    
Raymond Leasing Corporation,
Greene, NY
    
fork truck
    
9814060256
    
05/18/98



99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Commerce, CA
    
Raymond Leasing Corporation,
Greene, NY
    
fork trucks
    
9814060258
    
05/18/98
Unisource Worldwide, Inc.,
Dallas, TX
    
American Business Leasing, Inc.,
Bala Cynwyd, PA
    
control station with accessories
    
089353
    
05/06/96
Unisource Worldwide, Inc.,
Dallas, TX
    
CLG, Inc.,
Raleigh, NC
    
equipment lease
    
191458
    
09/26/96
Unisource Worldwide, Inc.,
Dallas, TX
    
Vanguard Financial Services Corp.,
Lombard, IL
    
inkjet plotter
    
238967
    
12/14/95
Unisource Worldwide, Inc.,
Exton, PA
    
Hewlett-Packard Company, Finance and Remarketing Division,
Atlanta, GA
    
equipment
    
28850159
    
04/23/98
Unisource Worldwide, Inc.,
Exton, PA
    
Hewlett-Packard Company, Finance and Remarketing Division,
Atlanta, GA
    
equipment
    
ST98-1180
    
04/23/98
Unisource Worldwide, Inc.,
Exton, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
28250139
    
11/21/97
Unisource Worldwide, Inc.,
Exton, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
28550227
    
02/10/98
Unisource Worldwide, Inc.,
Exton, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
29050637
    
06/16/98
Unisource Worldwide, Inc.,
Exton, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
ST97-3788
    
11/21/97



100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Exton, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
418502
    
04/16/98
Unisource Worldwide, Inc.,
Exton, PA
    
Portfolio Receivables, LLC,
Wilmington, DE
    
receivables
    
28060896
    
10/03/97
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
940000142951
    
07/15/94
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
950000046311
    
03/08/95
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
950000160184
    
08/10/95
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
960000063193
    
03/28/96
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
970000169895
    
07/30/97
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
980000015067
    
01/22/98
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
trucks and tractor
    
980000173779
    
08/05/98
Unisource Worldwide, Inc.,
Jacksonville, FL
    
First Fleet Corporation
Ft. Lauderdale, FL
    
tractors
    
950000015124
    
01/24/95
Unisource Worldwide, Inc.,
Jacksonville, FL
    
IBM Credit Corporation,
Aramonk, NY
    
computer equipment
    
980000145914
    
07/02/98
Unisource Worldwide, Inc.,
Jacksonville, FL
    
Sun Financial Group, Inc.,
Tampa, FL
    
equipment
    
950000184112
    
09/13/95
Unisource Worldwide, Inc.,
Jacksonville, FL
    
The CIT Group/ Equipment Financing, Inc.,
Atlanta, GA
    
assignment of tractors on 950000015124
    
950000203187
    
10/09/95



101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Kapolei, HI
    
Servco Financial Corp., Equipment Leasing Group,
Honolulu, HI
    
7 Mobile Radios 2 Portable Radios 2 Remote Speaker Mic 7 Mobile Installation
    
95-089967(?)
    
7/?/95
Unisource Worldwide, Inc.,
Norristown, PA
    
Arbor Handling Services, Inc.,
Willow Grove, PA
    
equipment
    
24110766
    
03/23/95
Unisource Worldwide, Inc.,
Norristown, PA
    
Arbor Handling Services, Inc.,
Willow Grove, PA
    
equipment
    
24370495
    
06/13/95
Unisource Worldwide, Inc.,
Wayne, PA
    
Ameritech Credit Corporation,
Rolling Meadows, IL
    
telecommunications and data equipment
    
2110280
    
03/11/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Ameritech Credit Corporation,
Rolling Meadows, IL
    
telecommunications and data equipment
    
26450345
    
03/11/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
prime mover and equipment
    
26311017
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
equipment
    
26311018
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
equipment
    
26311019
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
equipment
    
26311028
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
equipment
    
26311029
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
equipment
    
26311133
    
01/28/97
Unisource Worldwide, Inc.,
Wayne, PA
    
Associates Leasing, Inc.,
Irving, TX
    
forklift
    
28330112
    
12/18/97
Unisource Worldwide, Inc.,
Wayne, PA
    
First Fleet Corp.,
Fort Lauderdale, FL
    
trucks (tractors)
    
23190941
    
06/03/94



102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Wayne, PA
    
First Fleet Corp.,
Fort Lauderdale, FL
    
trucks (tractors)
    
23190942
    
?/?/94
Unisource Worldwide, Inc.,
Wayne, PA
    
Integrated Systems Solutions Corporation,
White Plains, NY
    
ISSC Inventory Management System
    
25210654
    
03/01/96
Unisource Worldwide, Inc.,
Wayne, PA
    
Integrated Systems Solutions Corporation,
White Plains, NY
    
inventory management system
    
96-200464
    
03/05/96
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
3686037
    
5?/06/97
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
24670474
    
09/14/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
24911140
    
11/27/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
25011274
    
12/26/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
26651463
    
05/07/97
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
9526160763
    
09/14/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
9536160245
    
12/26/95



103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
178118
    
09/14/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
950000235362
    
11/22/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
950000241232
    
12/04/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
256391
    
09/18/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
258117
    
12/29/95
Unisource Worldwide, Inc.,
Wayne, PA
    
M&SD Financial Services, a Division of Electronic Data Systems Corporation,
Lyndhurst, NJ
    
telecommunications equipment and lease of same
    
471213
    
09/14/95
Unisource Worldwide, Inc.,
Wayne, PA
    
O/E Systems, Inc., dba M/C Leasing,
Troy, MI
    
equipment and personal property
    
25660084
    
07/15/96
Unisource Worldwide, Inc.,
Wayne, PA
    
O/E Systems, Inc., dba M/C Leasing,
Troy, MI
    
equipment and personal property
    
105246
    
05/28/96
Unisource Worldwide, Inc.,
Wayne, PA
    
PA Industrial Equipment, Inc.,
Pottstown, PA
    
forklifts
    
23041334
    
04/20/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PA Industrial Equipment, Inc.,
Pottstown, PA
    
forklift trucks
    
247143
    
04/27/94



104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
property and buildings
    
23711381
    
11/15/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
property and buildings
    
23711384
    
11/15/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
land, property and buildings
    
23731645
    
11/22/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
buildings and land
    
9433760230
    
11/15/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
buildings and property
    
220308
    
11/15/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Bensalem, PA
    
real estate
    
00146515
    
11/15/94
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Jenkintown, PA
    
property and buildings
    
24650342
    
09/07/95
Unisource Worldwide, Inc.,
Wayne, PA
    
PPI SPV, L.P.,
Jenkintown, PA
    
buildings and property
    
172806
    
09/07/95
Unisource Worldwide, Inc.,
Wayne, PA
    
Q/E Systems, Inc., dba K/C Leasing,
Troy, MI
    
equipment and personal property
    
2250607
    
05/29/96
Unisource Worldwide, Inc./Weiss Miquon Division,
West Point, PA
    
Amplicon, Inc.,
Santa Ana, CA
    
trucks and truck bodies
    
23430085
    
08/16/94
Unisource,
Windsor, CT
    
Pitney Bowes Credit Corporation,
Norwalk, CT
    
equipment
    
1638602
    
08/14/95
Weiss Bros. Miquon, Incorporated,
West Point, PA
    
Amplicon, Inc.,
Santa Ana, CA
    
trucks and truck bodies
    
22441786
    
10/01/93
National Sanitary Supply,
Cincinnati, OH
    
(?)
    
equipment
    
AN05138
    
09/23/96



105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Debtor
Party

--------------------------------------------------------------------------------

    
Secured
Party

--------------------------------------------------------------------------------

    
What
For

--------------------------------------------------------------------------------

    
File
Number

--------------------------------------------------------------------------------

    
Date

--------------------------------------------------------------------------------

National Sanitary Supply,
Cincinnati, OH
    
IBM Corporation,
White Plains, NY
    
IBM equipment and upgrades
    
AN28976
    
12/27/96
Unisource Worldwide, Inc.,
Cincinnati, OH
    
El Camino Resources, Ltd.,
Woodland Hills, CA
    
master lease and computer equipment thereunder
    
AL18082
    
07/29/94
Unisource Worldwide, Inc.,
Cincinnati, OH
    
El Camino Resources, Ltd.,
Woodland Hills, CA
    
master lease and computer equipment thereunder
    
AL57464
    
01/19/95



106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 11.02
 
ADMINISTRATIVE AGENT’S OFFICE; LENDING OFFICES;
ADDRESSES FOR NOTICES
 
GEORGIA-PACIFIC CORPORATION
 
Notices:
 
GEORGIA-PACIFIC CORPORATION
Treasurer’s Department
133 Peachtree Street., N.E.
Atlanta, GA 30348-5605
Attention:        Danny Huff
Telephone:        (404) 652-4467
Facsimile:         (404) 230-5598
 
BANK OF AMERICA, N.A., as Administrative Agent
 
Funding Notices:
 
Bank of America, N.A.
Agency Administrative Services #5596
1850 Gateway Blvd.
Concord, CA 94520-3281
Mail Code:      CA4-706-05-09
Attention:         Gail Robin
Telephone:        925-675-8439
Facsimile:         888-969-2621
 
Notices of Conversion/Continuation:
 
Bank of America, N.A.
Agency Administrative Services #5596
1850 Gateway Blvd.
Concord, CA 94520-3281
Attention:        Gail Robin
Telephone:        925-675-8439
Facsimile:         888-969-2621
 
Administrative Agent’s Account for Payment:
 
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520-3281
ABA#: 111000012
Account #: 3750836479
Attn: Credit Services/Gail Robin
Ref: Georgia Pacific-Senior Bridge



107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
All Other Credit Matter Notices:
 
Bank of America, N.A.
555 California Street
San Francisco, CA 94104
Mail Code: CA5-705-12-12
Attention:        Mike Balok
Telephone:        415-622-2018
Facsimile:         415-622-4585
 
BANK OF AMERICA, N.A., as a Lender
 
Domestic Lending Office and Offshore Rate Lending Office:
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520-3281
Attention: Gail Robin
 
Address and Account for Payments:
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520-3281
ABA#: 111000012
Account #: 3750836479
Attn: Credit Services/Gail Robin
Ref: Georgia Pacific-Senior Bridge
 
Address for all Credit Matter Notices:
Bank of America, N.A.
555 California Street
San Francisco, CA 94104
Mail Code: CA5-705-12-12
Attention: Mike Balok
Telephone: 415-622-2018
Facsimile: 415-622-4585



108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SCHEDULE 11.02
(CONTINUED)
 
GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender
 
Domestic Lending Office and Offshore Rate Lending Office:
 
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, NY 10004
 
Address and Account for Payments:
 
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, NY 10004
ABA#: 021000089
Account #: 40717188
Attn: Sandra Stulberger
Ref: Georgia-Pacific
 
All Credit Matters Notices:
 
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, NY 10004
Attention: Philip F. Green
Telephone: (212) 357-7570
Facsimile: (212) 428-1243



109